             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 1 of 64




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ELLIOT BROIDY and
 BROIDY CAPITAL MANAGEMENT, LLC,

                                           Plaintiffs,

                        —v.—                               19 Civ. 11861

 GLOBAL RISK ADVISORS LLC,                                 JURY TRIAL DEMANDED
 GRA MAVEN LLC,
 GRA QUANTUM LLC,
 GLOBAL RISK ADVISORS EMEA LIMITED,
 and KEVIN CHALKER,
                           Defendants.


                                           COMPLAINT

       Plaintiffs Elliott Broidy and Broidy Capital Management (“BCM”), by and through their

undersigned counsel, bring this action against Defendants Global Risk Advisors LLC (“GRA

LLC”), GRA Maven LLC (“GRA Maven”), GRA Quantum LLC, Global Risk Advisors EMEA

Limited and Kevin Chalker (collectively, “GRA”), and allege as follows.

                                        INTRODUCTION

       1.      Plaintiff Elliott Broidy is a businessman who has long been a critic of countries

like the State of Qatar (“Qatar”) that fund and harbor terrorists. Mr. Broidy’s work has helped

bring significant public condemnation to Qatar, including from the President of the United States

and several Congressional leaders, for Qatar’s support of al Qaeda, the Muslim Brotherhood and

a host of other terrorist organizations. In an effort to retaliate against and silence Mr. Broidy,

Qatar hired its go-to firm for underhanded cyber-operations, Defendant GRA, to unlawfully hack

into Mr. Broidy’s emails and into his company’s servers to steal private communications,

business documents, and other material. Curated selections of the stolen material were then
            Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 2 of 64



leaked to the media by a group of public relations and media professionals, who were acting in

concert with GRA and who are being sued in a parallel action in the District of Columbia.

       2.      The leaks were designed to discredit and cause maximum damage to Mr. Broidy

and to his company, Plaintiff BCM. For example, the leaks created the false impression,

repeated in multiple media stories, that Mr. Broidy was a target of special counsel Robert

Mueller’s investigation, when in fact he was never contacted by Mr. Mueller’s office and his

name appears nowhere in the Mueller Report. The overarching purpose of Defendants’ scheme

was stated plainly by one of Qatar’s henchmen in a WhatsApp message: to “make Broidy go

away.” When a negative story was published in the Wall Street Journal based on the stolen

material, another WhatsApp message celebrated with the simple statement, “He’s finished.”

       3.      Mr. Broidy and BCM are not finished. They have not gone away, nor will they.

They have hired experts to conduct forensic investigations into the unlawful hacks, and have

gained additional information even before merits discovery. The investigation is ongoing. The

information obtained to date reveals GRA’s involvement in the unlawful hacking scheme, for

which Mr. Broidy and BCM now seek to hold accountable GRA, including its CEO and

operative Kevin Chalker.

       4.      The investigation has also revealed that GRA’s cyber-attack against Mr. Broidy

and BCM is part of larger international criminal enterprise and conspiracy (“the Qatari Criminal

Enterprise”). The Qatari Criminal Enterprise is a dark-money espionage operation designed to

enhance Qatar’s tainted reputation around the world and tarnish the reputations of those it

considers enemies.

       5.      To that end, the enterprise contracted GRA to plan and conduct various covert

operations, including hacking into private, secured computer systems and stealing private




                                                2
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 3 of 64



materials to use in influence campaigns designed to threaten, coerce, discredit, or silence Qatar’s

purported enemies. For example, GRA assisted in hacking critics of the blatant corruption

surrounding Qatar’s World Cup 2022 bid, including the tainted vote in which Qatar bribed

officials to win hosting privileges.

       6.      Since its start-up in 2010 — the same year the vote as held on Qatar’s bid to host

the 2022 World Cup — GRA’s largest and most lucrative client by far has been Qatar, enabling

the nascent company to open multiple affiliates over the past several years, including Defendant

Global Risk Advisors EMEA Limited, which serves as the company’s office in Doha, Qatar. To

earn that level of support from Qatar, GRA has for years employed cyber-attacks to silence

Qatar’s critics, like Mr. Broidy and BCM.

       7.      Mr. Broidy and BCM hereby bring several federal and state causes of action to

remedy and prevent serious business and property injury by reason of, and invasion of privacy

and other harms caused by, GRA’s participation in this egregious scheme. Mr. Broidy and BCM

are entitled to relief from GRA’s unlawful conduct, as described below.

                                             PARTIES

       8.      Plaintiff Elliott Broidy is a citizen of the United States and the State of California

who resides in Beverly Hills, California. He is the Chief Executive Officer and Chairman of

BCM. Plaintiff Mr. Broidy is a prominent business and civic leader and philanthropist who has

actively served in leadership roles in the Republican Party and Jewish organizations, including

the Simon Wiesenthal Center. His advocacy against terrorism and extremism in protection of his

country is well known, as is his criticism of Qatar for sponsoring terrorists.

       9.      Plaintiff BCM is an investment firm. It is a single-member, limited liability

company organized under the laws of the State of California with its principal place of business

in Los Angeles, California. Mr. Broidy is the sole member of BCM and resides in California.


                                                  3
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 4 of 64



       10.     Defendant Kevin Chalker is the founder and, at all times relevant to this

Complaint, the Chief Executive Officer of GRA LLC. He is a citizen of the United States and is

domiciled in the state of New York. Mr. Chalker has never registered as an agent of the State of

Qatar under the Foreign Agents Registration Act (“FARA”). He is a former CIA officer who

advertises his former clandestine experience to obtain clients. In addition to his position at GRA

LLC, Mr. Chalker is the director of Bernoulli Limited, which appears to be a shell company

formed in Gibraltar for the express purpose of receiving millions of dollars in payments from

Qatar. Mr. Chalker also holds a position of authority and control over all subsidiaries and

affiliates of GRA LLC and serves as a director to additional shell companies associated with

57/63 Line Wall Road, Gibraltar, including but not limited to Line Holdings Limited, Global

Risk Advisors EMEA Limited, and Doraville Limited.

       11.     Defendant GRA LLC is a limited liability company formed under the laws of

Delaware, with its primary place of business in New York, New York. GRA LLC has a branch

office located at 1140 Connecticut Ave. N.W. Suite 1120, Washington, D.C. 20036-4007. It has

not registered as a FARA agent of the State of Qatar.

       12.     GRA LLC wholly owns (a) Defendant Global Risk Advisors EMEA Limited, a

Gibraltar corporation, which began to operate in Doha, Qatar on October 26, 2017; (b)

Defendant GRA Maven, a military consulting firm which was founded by Mr. Chalker in 2016

and which is headquartered in Southern Pines, North Carolina; and (c) Defendant GRA

Quantum, a full-service cybersecurity company which was founded by Mr. Chalker in 2015, and

which maintains an office in New York, New York. Upon information and belief, the foregoing

GRA entities were all utilized in the cyber-attacks on Plaintiffs.




                                                 4
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 5 of 64



                                         JURISDICTION

       13.     This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331. A number of Plaintiffs’ claims arise under federal law, including claims under the

Stored Communications Act, 18 U.S.C. § 2701 et seq.; the Computer Fraud and Abuse Act, 18

U.S.C. § 1030(a)(2) and (a)(5); the Digital Millennium Copyright Act, 18 U.S.C. § 1030(a)(2)

and (a)(5); the Defend Trade Secrets Act, 18 U.S.C. § 1832(a)(1) and (a)(5); the Economic

Espionage Act, 18 U.S.C. § 1831; and the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1962(c) and § 1964.

       14.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiffs’ other claims as they relate to the federal statutory claims in this action and form part

of the same case or controversy under Article III of the U.S. Constitution.

       15.     Additionally, this Court has diversity subject matter jurisdiction pursuant to 28

U.S.C. § 1332 because Plaintiffs and Defendants are from different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       16.     In connection with the transactions, acts, practices and course of business

described in this Complaint, Defendants, directly and indirectly, have made use of the means or

instrumentalities of interstate commerce, of the mails, or of the means and instruments of

transportation or communication in interstate commerce.

       17.     Defendant Kevin Chalker is a citizen of the United States. Defendant GRA LLC

is a company incorporated under the laws of Delaware, with its headquarters located in New

York. Defendant GRA Maven is a company incorporated under the laws of Delaware, qualified

to do business in New York and maintains an office in New York. Defendant GRA Quantum is a

company incorporated under the laws of Delaware, qualified to do business in Utah, and

regularly conducts business within the state of New York. Defendant Global Risk Advisors


                                                  5
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 6 of 64



EMEA Limited is incorporated under the laws of Gibraltar, is qualified to do business in New

York, and regularly conducts business within the state of New York. The GRA defendants were

at all relevant times acting in concert, as agents of one another and co-conspirators, and with the

subsidiaries of GRA LLC serving as mere departments of the parent company, performing

functions that GRA LLC would otherwise perform on its own. Therefore, they are each subject

to the jurisdiction of this Court.

                                              VENUE

        18.     Venue is proper in this judicial district under 18 U.S.C. § 1965(a) because

Defendant GRA LLC has its headquarters in New York City, Defendant GRA Maven maintains

an office in New York City, Defendant GRA Quantum maintains an office in New York City,

Defendant Kevin Chalker transacts business here, and a substantial part of the events giving rise

to the claims occurred in New York City.

        19.     Alternatively, venue is proper in this judicial district under 28 U.S.C. § 1391(b)(3)

because there is no state in which all non-foreign defendants reside, and at least one defendant is

subject to personal jurisdiction in New York.

                                              FACTS

        20.     Defendants coordinated an offensive cyber and information operation against

Plaintiffs, including by infiltrating Plaintiffs’ computer networks and obtaining unauthorized

access to Google email accounts of U.S. persons associated with Plaintiffs. Defendants agreed to

provide sophisticated offensive and defensive cyber capabilities to Qatar in order to harm

Plaintiffs.

I.      DEFENDANTS UNDERTOOK COVERT CYBER OPERATIONS ON BEHALF OF QATAR

        21.     Defendants have worked with Qatar since at least 2010, performing both

defensive and offensive cyber activities designed to isolate, marginalize, and silence those who


                                                  6
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 7 of 64



criticized Qatar’s 2022 World Cup bid. The two aspects of Defendants’ engagement (offensive

and defensive cyber activities) went hand-in-hand, as developing skills in one domain would

improve Defendants’ capabilities in the other.

        22.     Qatar’s selection to host the 2022 World cup met with considerable controversy,

due to Qatar’s ties to terrorism, the corruption surrounding its bid, and Qatar’s use of slave labor

to construct soccer stadiums and other facilities for the event. In particular, Qatar has been

credibly accused of bribery on a massive scale, offering to pay hundreds of millions of dollars to

FIFA officials to secure hosting privileges. 1 Qatar’s corrupt practices have led to the United

States’ investigation and prosecution of FIFA, the international governing body of soccer, and its

officials. 2 Over sixteen individuals have been convicted of or pleaded guilty to criminal charges

related to the corrupt bid. 3

        23.     Qatar originally engaged Defendants to undertake covert cyber operations to

bolster its image, primarily by intimidating Qatar’s critics and generally suppressing criticism of

its illegal tactics seeking hosting privileges for the tournament.

        24.     Upon information and belief, Defendants entered a Memorandum of

Understanding with Qatar in March 2012 to funnel over $40 million in payments through

Bernoulli Limited, a shell company in Gibraltar, for which Mr. Chalker is listed as a director.



        1
         Alon Einhorn, Qatar Offered FIFA $880 Million For Hosting the 2022 World Cup—
Report, The Jerusalem Post (Mar. 10, 2019), https://www.jpost.com/Middle-East/Qatar-offered-
FIFA-880-million-for-hosting-the-2022-World-Cup-582998.
        2
        Rebecca R. Ruiz, 2 Top Soccer Officials Found Guilty in FIFA Case, N.Y. Times (Dec.
22, 2017), https://www.nytimes.com/2017/12/22/sports/soccer/fifa-trial.html.
        3
         Press Release, U.S. Dep’t of Justice, Sixteen Additional FIFA Officials Indicted for
Racketeering Conspiracy and Corruption (Dec. 3, 2015), https://www.justice.gov/opa/pr/sixteen-
additional-fifa-officials-indicted-racketeering-conspiracy-and-corruption.



                                                  7
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 8 of 64



       25.     In performance of that contract, GRA began a pattern of deploying its offensive

cyber capabilities to silence—or neutralize—those who would challenge Qatar’s World Cup

hosting privileges.

       26.     From early in its relationship with Qatar, GRA had designs to expand the

relationship with the hopes of managing security related to the 2022 World Cup. Consistent with

that goal, GRA soon expanded its paid cyber activities for Qatar to include launching and

managing offensive cyber-attacks against Qatar’s critics generally, beyond just the World Cup

example.

       27.     As has been publicly reported in The New York Times and other media outlets,

forensic evidence indicates that Qatar and GRA were likely involved in targeting over 1,000

people and entities via cyber-attacks similar to those deployed against Plaintiffs here, including

prominent officials from countries like Egypt and the United Arab Emirates, and an American

rabbi, Shmuley Boteach, all of whom are known as outspoken critics of Qatar. 4

       28.     In the course of working for Qatar to whitewash its global reputation, Mr. Chalker

and GRA communicated and worked regularly with the most senior members of the Qatari

government. GRA played a central role in overseeing and managing Qatar’s information

security and defensive and offensive cyber capabilities.

       29.     Defendants were paid millions of dollars by Qatar, and/or its affiliated entities, to

target its enemies in the United States, including American citizens.

       30.     In October 2017, when the hack against Plaintiffs was in its planning stages, GRA

opened Global Risk Advisors EMEA Limited, organized under the laws of Gibraltar and


       4
         David D. Kirkpatrick, Hackers Went After a Now-Disgraced G.O.P. Fund-Raiser. Now
He Is After Them, N.Y. Times, Sept. 20, 2018,
https://www.nytimes.com/2018/09/20/world/middleeast/broidy-trump-hackers-qatar.html.



                                                 8
                Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 9 of 64



physically located in Doha, Qatar. The sole purpose of the office is to support GRA’s services

for Qatar, which is GRA’s sole client in the region.

          31.    Upon information and belief, in October and November 2017, GRA actively

recruited new employees and/or contractors within the small community of former U.S.

government offensive cyber operatives, and GRA made it clear within that community that they

had been retained to conduct or coordinate offensive cyber operations for Qatar.

          32.    Defendant Mr. Chalker had knowledge of Qatar’s hacking scheme and

intentionally and purposefully furthered the scheme by hiring cyber operatives and personally

conducting and supervising the hackings into Plaintiffs’ email servers and computer systems.

          33.    GRA directed the activities of cyber mercenaries to perform the technical aspects

of the illegal intrusion into Plaintiffs’ email server and Google LLC’s servers, and to work with

Qatar’s media placement agents to disseminate the curated stolen documents to U.S. news

organizations, including individuals or groups associated with known mercenary cyber threat

actors.

          34.    Utilizing its cyber experts and other paid hackers, Defendants organized and

perpetrated a cyber-attack against Plaintiffs’ computer systems and email servers. Defendants

coordinated and supervised the execution of spear phishing emails sent to gain unlawful and

unauthorized access to the personal and business accounts of individuals associated with

Plaintiffs, used that access to gain unlawful access to Plaintiff BCM’s network in California, and

then unlawfully accessed Plaintiffs’ network and accounts thousands of times over the following

months without authorization.

          35.    Defendants participated in tortious, illegal means to thwart Mr. Broidy’s exercise

of his First Amendment rights within the United States through a campaign (1) to discredit him




                                                  9
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 10 of 64



through the press and in the eyes of U.S. government officials, and (2) to interfere in and disrupt

Plaintiffs’ business relationships. The criminal enterprise and conspiracy relied upon Defendants

hacking into Plaintiffs’ computer networks, including Plaintiffs’ email accounts, which allowed

co-conspirators to distribute curated batches of the illegally obtained data to the media in a

manner calculated to create a false and injurious image of Mr. Broidy.

II.    DEFENDANTS EXECUTE AN UNLAWFUL SCHEME TO HACK PLAINTIFFS’ COMPUTER
       SYSTEMS AND EMAIL SERVERS

       36.     To discredit and damage Mr. Broidy, Defendants agreed to engage in, and did in

fact coordinate and perpetrate, a series of cyber-attacks and other misappropriation of Mr.

Broidy’s private communications and documents. Defendants were responsible for coordinating

and executing the cyber-attacks. Upon information and belief, Mr. Chalker was directing the

activity of all the GRA defendants, who were acting in concert with one another, in furtherance

of a common objective.

       A.      Defendants Target Robin Rosenzweig with Spear Phishing Emails

       37.     Robin Rosenzweig, a U.S. citizen and Mr. Broidy’s spouse, serves as legal

counsel to Plaintiffs and lives in Beverly Hills. Ms. Rosenzweig has an email account through

Gmail, an email service provided by Google LLC (“Google”)—a company headquartered in

Mountain View, California. Ms. Rosenzweig’s Gmail account contains private communications

and required at least a username and password for access.

       38.     On December 27, 2017, Ms. Rosenzweig received an email at her Gmail account

that appeared to be a security alert from Google. The email used Google trademarks without the

permission of Google, including the Google logo and the Gmail logo. It was sent from a Gmail

address and had been disguised to look like an authentic security alert from Google. The email




                                                 10
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 11 of 64



purported to alert Ms. Rosenzweig that the security on her account had been compromised and

that she needed to verify or change her account credentials.

        39.         When she clicked on the TinyURL link in the email, it directed her to a website

that appeared as if it was an authentic Google account login page. TinyURL, based in

Pennsylvania, is a redirecting service that provides shortened URLs that redirects a website

visitor to the website associated with the longer, masked URL. It is known to be used by hackers

and scammers to avoid detection and circumvent spam and malware filters. The vast majority of

the “destination” websites—the web pages to which the TinyURL links direct the unsuspecting

victims—are hosted by servers based in America or by servers owned by companies with

significant operations inside the U.S. The TinyURL address sent to Ms. Rosenzweig was

http://tinyurl.com/yaw4jmpn. When the TinyURL link was clicked it redirected Ms. Rosenzweig

to a website that contained Google’s logo and appeared to be an authentic Google account update

page. However, that page was a fraudulent login page that is no longer active. The TinyURL

link has since been terminated by TinyURL for being used for spam, fraud, malware, or other

illegal activity.

        40.         That email was one of dozens of “spear phishing” email sent by Defendants.

Spear phishing is the use of a fraudulent electronic communication targeted towards a specific

individual, organization or business in order to steal data or install malware on a targeted user’s

computer. These spear phishing emails were designed to gain unauthorized access to Ms.

Rosenzweig’s Google accounts, which include the full suite of Google’s online products, such as

Gmail, Google Drive, Google Calendar, Google Contacts, and YouTube. Those accounts

contained, among other things, personal emails, business emails, usernames and passwords to

access other non-Google accounts, including an account on the computer network of Plaintiff




                                                    11
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 12 of 64



BCM. Without authorization and in violation of Google’s Terms of Service, Defendants used

Ms. Rosenzweig’s credentials unlawfully to access passwords stored by Ms. Rosenzweig on

Google’s servers. Gmail Program Policies and Google’s Terms of Service expressly prohibit

illegal uses as well as sending unauthorized email of any person without their consent.

       41.     Ms. Rosenzweig’s Gmail account was accessed and modified unlawfully and

without her consent on or around January 3, 2018, by hackers using the “Mail.ru” service.

Defendants modified Ms. Rosenzweig’s email account settings so that emails containing

“Mail.ru,” “viewed,” or “alert” were marked as read and moved immediately to her trash folder.

Defendants did this to ensure that any legitimate security alerts would not be viewed by Ms.

Rosenzweig. “Mail.ru” signifies a Russian email service that publishes an app that can be used

by users physically located around the world, including in the United States, to send and receive

emails on Mail.ru or other email services like Gmail. Unbeknownst to Ms. Rosenzweig, on

January 4, 2018, Ms. Rosenzweig received a true security alert—that went directly to her trash

folder—notifying her that a user or users of the Mail.ru app had obtained access to read, send,

delete, and manage her Gmail account, all without her awareness or consent. Defendants thereby

gained control of Ms. Rosenzweig’s Gmail account through Mail.ru. They then used that control

to obtain Ms. Rosenzweig’s login credentials to BCM’s servers.

       B.      Defendants Target Elliott Broidy’s Executive Assistant with Spear Phishing
               Emails

       42.     Elliott Broidy’s Executive Assistant is a U.S. citizen and resident of Los Angeles,

CA. She is an employee of Plaintiff BCM. The Executive Assistant has a private Gmail

account, which is used to send and receive personal emails, including private communications,

and requires at least a username and password for access.




                                                12
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 13 of 64



       43.     On or around January 14, 2018, just weeks after Ms. Rosenzweig was attacked,

Defendants began to send the Executive Assistant spear phishing emails disguised as Google

security alerts, which bore Google trademarks used without Google’s permission and were sent

through Google’s Gmail service in violation of Google’s Terms of Service and Gmail’s Program

Policies.

       44.     One of the fake spear phishing emails contained a fictitious security alert with a

picture of the Executive Assistant’s face and part of the Executive Assistant’s phone number.

The email was sent from a misleading Gmail account with the name “Gmail Account” and the

email address noreply.user.secure.services@gmail.com, which had been drafted to look like an

authentic security alert from Google. The email purported to alert the Executive Assistant that

the security on the account had been compromised and that the Executive Assistant needed to

verify or change the Google credentials.

       45.     When the Executive Assistant clicked on the link Defendants placed in the email,

it directed the Executive Assistant to an Owly address, which redirected to a website that

appeared as if it were an authentic Google account login page.

       46.     Through their spear phishing attack, Defendants were able to obtain the Executive

Assistant’s login credentials to BCM’s computer systems.

       47.     Like TinyURL and Bitly, Owly is a redirecting service that provides shortened

URLs that redirect a website visitor to the website associated with the longer URL. It is known

to be used by hackers and scammers to avoid detection and circumvent spam and malware filters.

When the Owly link was clicked, it redirected the Executive Assistant to the following website

that contains Google’s logo and appeared to be an authentic Google account login page:




                                                13
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 14 of 64



http://loms.96.lt/BDHRov58?platform=hootsuite. However, that page was a fake login page that

is no longer active.

       48.     Forensic investigation, however, has determined that one of the unauthorized

logins by Defendants to the Executive Assistant’s Gmail account was from an identifiable IP

address, registered to MIST Harlem, a restaurant and event space located less than a mile from

GRA Maven’s “Urban Climbing Course.”

       49.     On or about December 27, 2017 Defendants used similar spear phishing methods

in an unsuccessful attempt to unlawfully access the Google email account of one of Mr. Broidy’s

associates, Joel Mowbray.

       C.      Defendants Infiltrate BCM’s Servers

       50.     Plaintiff BCM has an exchange server physically located in Los Angeles,

California, that allows BCM employees to send and receive business and occasional personal

emails. Mr. Broidy, his Executive Assistant, and several other employees all have secure email

accounts on the BCM server containing private communications that require at least a username

and password for access.

       51.     Defendants’ efforts to gain unlawful access to Plaintiff BCM’s network in

California commenced as early as January 7, 2018. The first successful access was gained on

January 16, 2018, just two days after Defendants’ successful spear phishing campaign on Mr.

Broidy’s Executive Assistant.

       52.     Defendants and fellow conspirators maintained unauthorized and unlawful access

to the BCM email server until at least February 25, 2018. During this period, there were

thousands of instances of unlawful and unauthorized access to corporate email accounts at

Plaintiff BCM, including but not limited to unlawful and unauthorized connections to Mr. Broidy




                                               14
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 15 of 64



and his Executive Assistant’s email accounts at Plaintiff BCM. Defendants accomplished each

of these intrusions with the use of stolen or altered credentials.

       53.     Defendants’ exploitation of BCM’s mail server was carried out via thousands of

Virtual Private Network and Virtual Private Server (collectively, “VPN”) connections that

obfuscated the origin of the attack.

       54.     VPNs route internet communication through additional networks to hide the

original source of the connection. Some of these VPN connections occurred via IP addresses

assigned to and operated by U.S. companies, who in turn allow third parties to engage in

internet-based activity through those servers. This creates privacy for the end user of a VPN, as

other servers (such as those hosting websites or mail services, such as Hotmail or Gmail) will

only detect the VPN’s IP address, but will not know the actual IP address of the person utilizing

the VPN. For example, many of the suspicious IP addresses associated with the intrusions into

the BCM server were assigned to Micfo LLC, a company headquartered in Charleston, South

Carolina, but the IP addresses were leased to companies, such as PureVPN and Secure Internet,

LLC, with servers operated across the United States, including in Utah, New Jersey, and

Georgia.

       55.     Based on Plaintiffs’ forensic investigation, the spear phishing emails and hacking

intrusions used wires to transmit signals across state lines. Approximately 90% of the IP

addresses of VPNs involved in the documented, unauthorized access of the BCM system came

VPNs operating from U.S.-based VPN servers, with most of the remainder coming from VPNs

operating overseas that were previously reported to be favored by criminal actors.

       56.     Between January 16 and February 25 of 2018, Defendants accessed BCM’s mail

server, which is known to contain emails, attorney-client privileged information, private




                                                  15
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 16 of 64



communications, corporate and personal documents, copyrighted material, and contracts,

business plans, confidential and sensitive proprietary information, and trade secrets and other

intellectual property. Defendants and their co-conspirators had full access to such confidential,

sensitive proprietary information and trade secrets and other intellectual property, and stole at

least hundreds, and likely thousands, of the documents contained on the server.

       57.     While the artifacts discovered during Plaintiffs’ forensic investigation indicated

that the cyber-attack mostly employed VPN technology, Plaintiffs also discovered non-VPN

connections many times from within the United States and twice from Qatar.

       58.     Between February 12 and February 25 of 2018, Defendants and their co-

conspirators originated numerous illegal and unauthorized connections into BCM’s California-

based servers from two VPN addressees in Vermont. These intrusions were not masked by

VPNs—even though the connections immediately after the access were routed through VPNs—

probably because of momentary human error or because the accessing computer automatically

connected to Plaintiff BCM’s network before the VPN could be activated. During that period,

Defendants and co-conspirators utilized two separate Vermont IP addresses to access Plaintiffs’

servers directly at least a dozen times, accounting for 178 connections.

       59.     These included an IP address associated with a small motel near Killington,

Vermont. Intrusions attributed to that address occurred between February 12-24.

       60.     On February 14, 2018 and February 19, 2018, Defendants executed two unlawful

and unauthorized connections into BCM’s California server originated from an IP address in

Qatar. These two unlawful and unauthorized intrusions were not masked by VPNs—even

though the connections immediately before and immediately after the access were routed through

VPNs—again, probably because of momentary human error or because the accessing computer




                                                 16
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 17 of 64



automatically connected to Plaintiff BCM’s network before the VPN could be activated. These

connections represent suspected unmasked intrusion signals accessing BCM’s network from an

IP address in Qatar.

       D.      Defendants Help Review and Package the Stolen Emails for Dissemination
               and Place Them in the Hands of Third Parties

       61.     After unlawfully obtaining Plaintiffs’ private communications, emails,

documents, and intellectual property, Defendants and co-conspirators within the United States

converted the stolen materials to PDF files and physical printouts for dissemination to third

parties, including journalists. Most of the PDFs disseminated to third parties bear time stamps

different from the Pacific Time Zone associated with the original documents—and instead bear

time stamps from the Central and Eastern Time Zones of the United States, where Defendants

were located at the time that they converted the emails to PDF format.

       62.     On February 24, 2018, members of the Qatari Criminal Enterprise registered the

email address “LA.Confidential@mail.com” through the company 1&1 Internet, Inc., which

operates in the United States through offices in Chesterbrook, Pennsylvania. Mail.com provides

free email addresses akin to Google’s Gmail service. Defendants used this email address to

unlawfully deliver Plaintiffs’ stolen emails to journalists employed by U.S. media organizations.

Defendants and their co-conspirators directed selected third parties, including media members, to

this site to get copies of curated sets of the stolen documents.

       63.     An IP address based in New York, NY, where GRA is headquartered, accessed

the “LA.Confidential@mail.com” during this time.

       64.     Defendants used another IP address traced to the North Carolina Research and

Education Network (“NCREN”) and a server in Chapel Hill, North Carolina—close to GRA

Maven’s Southern Pines, North Carolina offices—to deposit the PDF formatted electronic



                                                 17
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 18 of 64



documents into the “LA.Confidential@mail.com” during this time. NCREN provides broadband

infrastructure to various public institutions in North Carolina, and the particular IP address at

issue is associated with a “guest” Wi-Fi network at the University of North Carolina. This point

of access for the conspirators’ email is roughly an hour’s drive from GRA Maven’s location and

from the towns where GRA employees lived at that time.

       65.     Plaintiffs’ stolen emails have also appeared on a website hosted by a U.S.

company, Amazon Inc, based in Seattle, Washington, and registered through GoDaddy LLC

(“GoDaddy”), which is headquartered in Scottsdale, Arizona. GoDaddy is a domain registrar

and web hosting service that sells website domains to users so they may create their own

webpage and host websites. Defendants further obfuscated their identity using a registration

masking service, Domain by Proxy LLC, which allows a user to replace their own personal

information with information belonging to Domain by Proxy LLC for purposes of registration.

Domain by Proxy LLC is a company owned by GoDaddy LLC.

       66.     In some cases, to avoid later detection, Defendants’ co-conspirators handed

printed out physical PDFs to third parties, including members of the media.

       E.      Defendants’ Attacks on Plaintiffs Are Part of a Pattern of Cyber Attacks
               Orchestrated by the Qatari Criminal Enterprise

       67.     These cyber-attacks resemble a pattern of known international attacks by

sophisticated, nation-sponsored cyber-hackers. Previous attacks against other victims by these

same threat actors have involved similar fake news alerts, malicious Google login pages, email

addresses designed to resemble legitimate Google security addresses, falsified two-factor

authentication messages, and the use of Mail.ru to control victims’ accounts.

       68.      Mr. Broidy was not the only outspoken critic of Qatar targeted by the hacking

scheme. More than one thousand individuals have been victimized by similar hacking intrusions



                                                 18
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 19 of 64



by the Qatari Criminal Enterprise since at least 2014. 5 The victims range from high-profile

figures in government, business, journalism, and human rights advocacy in the United States,

Europe, the Middle East, and elsewhere around the world. Dozens of U.S. citizens and

organizations have been targeted and injured, including former intelligence officials, former

staffers from the Democratic National Committee and the Hillary Clinton Presidential campaign,

high-profile political activists opposed to the Assad regime in Syria, and a researcher at a

Washington, D.C. think tank currently investigating foreign influence in the 2016 elections.

Other targets include FIFA soccer stars, former European defense officials, and hundreds of

government leaders and diplomats across the Middle East. The hacking conspiracy also targeted

users of “@un.org” email addresses, journalists, and lobbyists.

       69.     In particular, one other prominent critic of Qatar targeted by the hacking

conspiracy was American Rabbi Shmuley Boteach. 6 Upon information and belief, another target

was a close associate of President Trump in the White House.

       70.     These numerous cyber-attacks have extended over years and represent a pattern of

unlawfully accessing victims’ computer systems to extract private information, extortion

material, or other items of value.

       71.     In addition to cyber-attacks in which information was stolen, Qatar has used

unlawful and unauthorized access to computer systems to plant documents that would appear to

incriminate their purported enemies.



       5
        See Eli Lake, Russian Hackers Aren’t the Only Ones to Worry About, Bloomberg (Sept
18, 2018), https://www.bloomberg.com/opinion/articles/2018-09-18/russian-hackers-aren-t-the-
only-ones-to-worry-about.
       6
          See Shmuley Boteach, Qatar’s War to Destroy Pro-Israel Jews, The Jerusalem Post
(Oct. 8, 2018), https://www.jpost.com/Opinion/Qatars-war-to-destroy-pro-Israel-Jews-568942.



                                                19
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 20 of 64



       72.     These cyber-attacks are all part of the pattern of racketeering activity in which the

Qatari conspirators have engaged.

       73.     The cyber-attacks also coincide with Defendants’ growing relationship with

Qatar, its most important client.

       F.      Defendants’ Co-Conspirators Place the Stolen Emails with Media Outlets

       74.     Once Defendants successfully stole Plaintiffs’ documents, they transmitted them

to other members of the Qatari Criminal Enterprise, including Nicholas Muzin, Joseph Allaham,

and Gregory Howard.

       75.     Through all times relevant to this Complaint, Nicolas D. Muzin was the Chief

Executive Officer of Stonington Strategies LLC, a public relations and lobbying firm

incorporated under the laws of Delaware, and a political lobbyist who signed FARA documents

on behalf of Stonington as a registered foreign agent of the State of Qatar. On August 24, 2017,

he was retained by the State of Qatar for “consulting services.” Stonington Strategies has been

reorganized into Stonington Global LLC, whose website states that “[i]n launching the new firm,

Nick Muzin & his team plan to build on their success representing the State of Qatar.”

       76.     Joseph Allaham was the co-founder of Stonington Strategies, where he served as

partner for all times relevant to this Complaint. He has worked for Qatar, originally as an

unregistered foreign agent until he belatedly filed a registration statement under FARA on June

15, 2018, in response to a subpoena from Plaintiffs in a related action. He reported that Qatar

paid him $1.45 million in October 2017, at almost the same time that Blue Fort PR paid

Stonington $3.9 million. 7


       7
          Stonington registered on September 3, 2017, under FARA as a foreign agent providing
“strategic communications” for the State of Qatar. Stonington originally was retained to provide
these services for $50,000 per month. On November 1, 2017, shortly before the hacks on
Plaintiff’s computers began, Qatar increased the amount to $300,000 per month. This six-fold


                                                20
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 21 of 64



       77.     Gregory Howard is a media placement expert who in 2017 and 2018 worked as a

Vice President and Senior Media Strategist at the firm of Conover & Gould (“Conover”), based

in Washington, DC. From July 2017 until January 18, 2018, Gregory Howard was a registered

foreign agent of Qatar through Conover. Beginning on May 10, 2018, Mr. Howard worked in

Washington, DC, as Vice President of Mercury Public Affairs, a public strategy firm, which he

left in April 2019. In each of his positions, Mr. Howard worked as a media placement strategist

for Qatar.

       78.     Mr. Allaham wrote to Mr. Muzin on WhatsApp on March 13, 2018, that a former

U.N. official working under contract with the Qatari government, Jamal Benomar, had gone to

Qatar prior to the date of the message “to get the emails. That what [sic] I think he was doing

there [in Qatar].” Mr. Muzin responded by referencing Mr. Broidy by name.

       G.      The Qatari Criminal Enterprise Coordinates a Smear Campaign Against
               Mr. Broidy Using Hacked Documents

               1.      Mr. Howard Places Media Stories Using the Hacked Documents

       79.     During the relevant time period, Gregory Howard had extensive contacts with

both members of the Qatari Criminal Enterprise and reporters working on stories about Mr.

Broidy that were based on the materials stolen from Plaintiffs’ computer systems and servers.

The volume and timing of these contacts show that Mr. Howard was acting in concert with the

Qatari Criminal Enterprise during this period.

       80.     Mr. Howard’s phone records show that he orchestrated a sophisticated media and

distribution campaign to place information illegally obtained from the hacking in the hands of

journalists, media organizations, and public relations professionals.


pay raise was in addition to $3.9 million paid to Stonington within three weeks, from late
October to mid-November 2017, by Qatari front group Blue Fort PR.



                                                 21
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 22 of 64



       81.     Mr. Howard’s phone calls following the hacking showed that he was in close and

frequent communication with journalists in the early months of 2018 before they began

publishing stories that relied on information stolen from Plaintiffs’ computer systems and

servers. In some instances, Mr. Howard communicated with journalists weeks before they

published these articles. The intensity of those contacts often increased in the days prior to

publication. During this same period, Mr. Howard closely communicated with public relations

experts, research groups, and registered agents of Qatar to coordinate the media disinformation

campaign against Mr. Broidy.

       82.     Starting on January 7, 2018, three days after the first successful spear phishing

intrusion, Mr. Howard engaged in a flurry of calls with outside public relations professionals, his

then-colleagues at Conover & Gould, and Diogenes Group Research (“Diogenes”), a Florida-

based research and graphic design company.

       83.     From January 18 through May 22 of 2018, Mr. Howard participated in more than

two hundred phone calls with reporters who contributed to stories regarding Mr. Broidy and

Qatar or regularly covered Qatari-related issues. These included extensive, and at times, almost

daily calls with now-former Associated Press (“AP”) reporter Tom LoBianco, all before the time

he authored several stories regarding Mr. Broidy in March and May 2018 based on the contents

of Mr. Broidy’s hacked emails. In addition, Mr. Howard conducted more than a dozen calls with

the New York Times, McClatchy, the Wall Street Journal, and the Washington Post, all of which

were focusing on stories regarding Mr. Broidy’s hacked emails.

       84.     On February 21, 2018, Mr. Howard engaged in a call lasting over 40 minutes with

a reporter in the Washington, DC office of the New York Times. Later that day, Mr. Howard

received a call from an unknown individual located in the New York Times Washington bureau.




                                                 22
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 23 of 64



Just under two hours later, Mr. Howard called the direct dial office phone number of the New

York Times’ lead investigative reporter, Mark Mazzetti.

       85.       At the time, the New York Times was researching the story about Mr. Broidy and

George Nader that would be published on March 3, 2018. Mr. Mazzetti was the lead author of

the piece. This story relied significantly on the material unlawfully stolen from Plaintiffs.

       86.       In the late morning on March 2, 2018, in the early stages of media inquiries based

on the hacked emails and the day before the first such story in the New York Times, Mr. Howard

exchanged two calls with Diogenes, the second of which lasted over 9 minutes. Mr. Howard

later had a call lasting over 15 minutes with a reporter at the Washington, DC office of the New

York Times.

       87.       On March 23, 2018—three days before the AP published an article based on Mr.

Broidy’s emails—Mr. LoBianco, one of the authors of the piece, called Mr. Howard three times

in less than an hour, with these calls lasting nearly 40 minutes total. Less than thirty minutes

after that final call ended between Mr. LoBianco and Mr. Howard, Mr. LoBianco emailed the

first and only batch of hacked emails that his outlet provided to Mr. Broidy’s associates before

AP published its March 26 article.

       88.       In the two weeks prior to the release of this article, Mr. Howard had multiple

phone calls every day with Mr. LoBianco, the duration totaling almost seven hours. Before

March 12, 2018, Mr. Howard’s phone records show no contacts with Mr. LoBianco. Over the

next two months, however, Mr. Howard continued to be in extensive, and at times, almost daily

contact with Mr. LoBianco, as Mr. LoBianco continued to pursue stories based on Mr. Broidy’s

stolen emails.




                                                 23
             Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 24 of 64



       89.     On March 24, 2018, Mr. LoBianco and Mr. Howard had at least two

conversations, lasting a total of over 30 minutes, and they exchanged two more calls the next

day, March 25.

       90.     On March 26, 2018, the AP published an article by Mr. LoBianco and other staff,

based on documents stolen from the cyberattack. The article noted that “[s]cores of Mr. Broidy’s

emails and documents have leaked to news organizations,” but did not indicate that the stolen

materials were provided by an “anonymous” source.

       91.     On March 28, 2018, Mr. Howard spoke for more than 20 minutes with New

York Times reporter Ken Vogel. The next day, Vogel retweeted a since-corrected Newsweek

story, and made disparaging remarks about Mr. Broidy. Vogel later deleted the tweet.

       92.     On April 27, 2018, Mr. LoBianco notified an associate of Mr. Broidy, “We got a

new batch of emails.” In the days leading up to that message, Mr. LoBianco and Mr. Howard

exchanged at least four phone calls between April 18 and April 24, which totaled approximately

45 minutes. On May 2, 2018, Mr. Howard called Mr. LoBianco at least once early that evening.

       93.     On May 8, 2018, Mr. Howard and Mr. LoBianco exchanged calls, with at least

one call lasting more than nine minutes, followed by at least one call between the pair on each of

the next two days.

       94.     On May 11, 2018, Mr. LoBianco emailed to Mr. Broidy’s representatives a first

batch of images of Mr. Broidy’s hacked emails upon which he planned to report for what became

his second article in the AP based on Mr. Broidy’s emails. That article was published on May

21, 2018.




                                                24
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 25 of 64



        95.      On May 11, 2018, Mr. Howard and Mr. LoBianco had at least two conversations

that afternoon, hours before Mr. LoBianco sent to Mr. Broidy’s representatives copies of the

hacked emails.

        96.      The final batch of hacked emails that Mr. LoBianco provided to Mr. Broidy’s

representatives was sent on May 18, 2018.

        97.      In total, between March 12 and May 22, 2018, Mr. Howard and Mr. LoBianco

logged nearly fifteen hours of time over the phone. During the entire time Mr. Howard was in

conversations with Mr. LoBianco, Mr. Howard was not registered as a foreign agent representing

the Qatari interests.

        98.      In Conover & Gould’s FARA Supplemental Statement filed on February 28,

2018, the firm claimed that it terminated its work on behalf of Qatar on January 18, 2018—two

days after the first successful breach of BCM’s computer systems and servers. According to that

Supplemental Statement, the last communication Mr. Howard had with a media entity on behalf

of Qatar occurred on December 15, 2017, almost a month before the supposed termination date

of Conover & Gould’s representation of Qatar.

        99.      Mr. Howard did not register again as a foreign agent of any country until May 10,

2018, when he worked at Mercury. According to Mercury’s September 7, 2017 contract-

modification FARA filing, Mercury’s work on behalf of Qatar was focused on media relations,

its monthly pay from Qatar increased to $120,000 that year, and its work would be overseen by

the “Government Communications Office of the State of Qatar.”

        100.     Before assuming his role at his firm Mercury on May 10, 2018, Mr. Howard had

approximately two dozen calls with members of the firm, almost all of which came at key times

in the planning or execution of the media dissemination phase of the conspiracy. Several of the




                                                 25
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 26 of 64



phone lines he contacted are registered to registered Qatari agents Katherine Lewis and Jennifer

Kaufmann, as well as Molly Toomey, whose bio on the Mercury website states that she “[l]ed

international PR” for a “$1 billion” project financed by Qatar Investment Authority.

       101.     Although Mercury has acted for years as a FARA-registered agent of Qatar, Mr.

Howard’s Short Form registration submitted in May 2018 as an employee of Mercury omitted

Qatar as one of the foreign principal clients whose interests he was registering to represent.

Mercury’s FARA filings indicate that Mr. Howard’s first foreign principal-related media

interaction happened on May 22, precisely one day after the May 21 publication of Mr.

LoBianco’s second and final AP story on Mr. Broidy.

                2.     Mr. Muzin and Mr. Allaham Celebrate Their Conspiracy and Share
                       Advance Notice of Media Accounts of Plaintiffs Based on the Hacked
                       Emails

       102.     Mr. Muzin and Mr. Allaham’s text messages demonstrate their direct and prior

knowledge of the hacking and their knowing use of stolen documents.

       103.     During the time of the cyberattacks against Mr. Broidy, Mr. Muzin was in Qatar.

       104.     On January 25, 2018, shortly after the successful hacking of BCM began, Mr.

Muzin sent Mr. Allaham a message on WhatsApp, stating, “It’s very good. . . . We got the press

going after Mr. Broidy. I emailed you.” Mr. Muzin and Mr. Allaham shared stolen information

gained from the cyberattack with journalists in order to convince them to “go[] after Mr.

Broidy.”

       105.     On January 25, 2018, prior to the first public reports in the United States of

materials stolen from Plaintiffs, Ben Wieder, a reporter for McClatchy, a Washington, DC

publication focused on politics, emailed Mr. Muzin to tell him, “I’m working on a story about

Elliott Broidy and was hoping to talk.” Mr. Muzin, who at the time was still in Qatar after

having flown there within a few days of the hackers’ first successful breach into the BCM


                                                 26
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 27 of 64



servers and computer systems, forwarded this message to Mr. Allaham and commented, “Time

to rock.” Less than an hour after sending the email to Mr. Muzin, Mr. Wieder called Mr.

Howard, and they spoke for more than 10 minutes. Mr. Wieder would go on to write extensively

about Mr. Broidy on the basis of carefully curated emails and other documents stolen from Mr.

Broidy’s servers.

       106.     On March 1, 2018, the contents of emails stolen from Plaintiffs’ computer

accounts and servers appeared for the first time in media accounts, in a Wall Street Journal

article that noted that it was based on “a cache of emails from Mr. Broidy’s and his wife’s email

accounts that were provided to the Journal.”

       107.     Mr. Muzin shared the Wall Street Journal article with Mr. Allaham over

WhatsApp that same day. Mr. Muzin then commented, “He’s finished.”

       108.     Additional emails stolen from BCM’s accounts and servers were published or

reported on in other media outlets including the Huffington Post on March 2, 2018, which

reported based on “[e]mails and documents an anonymous group leaked to HuffPost,” as well as

the BBC on March 5, 2018.

       109.     Mr. Muzin admitted to having foreknowledge of impending media stories about

Mr. Broidy based upon the hacked material. On February 28, 2018, Mr. Muzin called Joel

Mowbray and informed him that the New York Times was about to publish a story about Mr.

Broidy and George Nader, saying that he received this information from his “media guy.” The

article was not published until March 3.

       110.     Upon information and belief, Mr. Muzin’s “media guy” is Mr. Howard.

       111.     On March 13, 2018, Mr. Muzin remarked to Mr. Allaham via WhatsApp that

recent news stories about Mr. Broidy have “[p]ut[] him in [M]ueller[‘s] crosshairs.” This




                                               27
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 28 of 64



communication demonstrates one of the central goals of the Qatari Criminal Enterprise—to

portray Mr. Broidy as a target of special counsel Robert Mueller’s investigation.

       112.     On March 26, 2018, McClatchy published a story that discussed Mr. Broidy,

authored by Ben Wieder. It was only one of a series of articles hostile to Mr. Broidy authored by

Mr. Wieder following contact with Mr. Muzin and Mr. Howard, who also had extensive

communications with Mr. Wieder’s editor Viveca Novak and his frequent writing collaborator,

Peter Stone.

       113.     On March 14, 2018, Mr. Muzin told Mr. Allaham on WhatsApp that he’d “get

some intel about the Mr. Broidy event soon.” This comment likely refers to a March 13, 2018,

Republican fundraiser headlined by the President of the United States, for which Mr. Broidy had

been listed as an event host.

       114.     The next day, on March 15, 2018, Mr. Muzin exclaimed to Mr. Allaham, via

WhatsApp, “Elliott Broidy was not at the fundraiser!” Mr. Muzin and Mr. Allaham were excited

at the prospect of furthering their objective of politically damaging Mr. Broidy.

       115.     Ten days later, on March 25, 2018, a front-page story in the New York Times

reported extensively on Mr. Broidy’s fundraising and business activities. The story reported that

Mr. Broidy had agreed not to attend the March 13 fundraiser. The story was based, in part, on

“[h]undreds of pages of Mr. Broidy’s emails, proposals and contracts” received from what the

Times euphemistically termed “an anonymous group critical of Mr. Broidy’s advocacy of

American foreign policies in the Middle East.” This “anonymous group” is the Qatari Criminal

Enterprise.

       116.     On March 21, 2018, the New York Times published a front-page article noting that

an “anonymous group critical of Mr. Broidy’s advocacy of American foreign policies in the




                                                28
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 29 of 64



Middle East” has been distributing “documents, which included emails, business proposals and

contracts,” belonging to Plaintiffs. On March 23, 2018, Bloomberg published an article about

Mr. Broidy, which noted that it had “received two separate documents this week purporting to be

versions” of materials belonging to Mr. Broidy.

       117.     James Courtovich of Sphere Consulting, who is a registered agent of Qatar had

more than a dozen known calls and text messages with conspirators between February and April

of 2018, including several texts on April 13.

       118.     The following day, April 14, 2018, Mr. Courtovich met with Julie Bykowicz of

the Wall Street Journal, according to his FARA Supplemental Statement filed on October 30,

2018. On April 18, 2018, the Wall Street Journal’s Bradley Hope, a colleague and frequent

collaborator of Ms. Bykowicz, reached out to Mr. Broidy’s representatives with a lengthy set of

questions relating to a new, previously unreleased batch of hacked emails. The Wall Street

Journal ultimately did not publish the story.

       119.     On May 1, 2018, Mr. Courtovich emailed the Wall Street Journal’s Rebecca

Ballhaus, according to his FARA filing. The next day, on May 2, Ms. Ballhaus contacted Mr.

Broidy’s representatives asking questions for an intended “profile,” which would be substantially

based on the contents of Mr. Broidy’s hacked emails. The Wall Street Journal ultimately did not

publish the story.

       120.     On May 4, 2018, Mr. Muzin contacted Mr. Allaham via WhatsApp. Mr. Muzin

told Mr. Allaham that “our new friends can make Broidy go away altogether.”

       121.     On October 26, 2018, Stonington Strategies LLC, filed a FARA supplemental

statement indicating that Mr. Muzin terminated his representation of Qatar “[n]o later than




                                                29
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 30 of 64



August 21, 2018.” Mr. Muzin has failed to disclose any payment he received from Qatar after

February 6, 2018, or payment for any activities described above.

       122.     Media outlets in the United States and abroad have continued to publish—and to

threatened to publish—materials stolen from Plaintiffs well into 2019. Plaintiffs continue to

receive numerous press inquiries concerning such materials.

       123.     All of this evidence, obtained through limited discovery and Plaintiffs’

investigation to date, is highly probative of the fact that Mr. Muzin, Mr. Allaham, and Mr.

Howard had received and were knowingly using the stolen emails—emails that they never would

have been able to access without the assistance of Defendants. It is likely that after a reasonable

opportunity for further investigation or discovery, Plaintiffs would produce additional

evidentiary support to establish these allegations.

III.   PLAINTIFFS BRING LAWSUITS AGAINST INDIVIDUAL MEMBERS OF THE QATARI
       CRIMINAL ENTERPRISE

       124.     On March 19, 2018, Mr. Broidy and BCM, through counsel, formally requested

that Qatar take appropriate action to halt the attacks on Plaintiffs’ emails, documents, and data, to

stop Defendants from disseminating Plaintiffs’ emails, documents, and data, and/or to assist

Plaintiffs in halting dissemination if the hack had been conducted by a rogue agent of Qatar.

       125.     When Qatar failed to respond to Plaintiffs’ request, Mr. Broidy and BCM filed

suit in the United States District Court for the Central District of California against, Qatar,

Defendants, and several other individuals and entities responsible for the hacking scheme on

March 26, 2018. On May 4, 2018, the parties stipulated to a stay to permit limited discovery. In

conducting this discovery, Plaintiffs were able to uncover the phone records for some of the co-

conspirators and others, as well as some WhatsApp chats among Mr. Muzin, Mr. Allaham, and

other conspirators. Plaintiffs have used this narrow opportunity for discovery to amply



                                                 30
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 31 of 64



substantiate the above allegations. However, this discovery was limited to establishing

jurisdiction in that case, and did not reach the merits of any of Plaintiffs’ claims. The district

court dismissed the lawsuit against Qatar on grounds of foreign sovereign immunity, and

dismissed all other served defendants for lack of personal jurisdiction. The court did not reach

the merits of any claims, and its decision dismissing Qatar is currently under appeal.

       126.     On July 23, 2018, Plaintiffs also filed suit in the United States District Court for

the Southern District of New York against Jamal Benomar. The district court dismissed the case

without permitting any jurisdictional discovery, on grounds of diplomatic immunity. The district

court did not reach the merits of any of Plaintiffs’ claims.

       127.     On January 24, 2019, Plaintiffs filed suit against Nicholas Muzin, Joseph

Allaham, Gregory Howard, and Stonington Strategies. See Broidy Capital Mgmt. v. Muzin et al.,

No. 19-cv-00150 (D.D.C. filed Jan. 24, 2019) (Friedrich, J.). This suit is currently pending

before the United States District Court for the District of Columbia. That pending litigation

shares a common nucleus of operative facts with this Complaint, and the allegations, and Counts

in this Complaint overlap substantially with the First Amended Complaint filed in that matter.

                                      CAUSES OF ACTION

                                           COUNT ONE

                                   Stored Communications Act
                                      18 U.S.C. § 2701 et seq.

       128.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       129.     The Stored Communications Act imposes criminal penalties on “whoever . . .

intentionally accesses without authorization a facility through which an electronic

communication service is provided.” 18 U.S.C. § 2701(a)(1).



                                                  31
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 32 of 64



       130.     The Act also provides that “a person aggrieved by any violation of this chapter in

which the conduct constituting the violation is engaged in with a knowing or intentional state of

mind may, in a civil action, recover from the person or entity” damages, along with equitable and

declaratory relief. Id. § 2707.

       131.     Plaintiffs are “persons” within the meaning of 18 U.S.C. §§ 2510(6) and 2707(a).

       132.     Defendants are directly liable under the SCA for conducting and supervising the

hacking of Plaintiffs’ email servers and computer systems.

       133.     Defendants willfully and intentionally accessed without authorization a facility

through which an electronic communication service is provided, namely, BCM’s computer

systems, including its email servers, as well as Google’s servers, thereby obtaining access to wire

or electronic communications while they were in electronic storage in such systems, in violation

of 18 U.S.C. § 2701(a).

       134.     The cyber-attack was a willful, flagrant, and intentional violation of the Stored

Communications Act. Defendants used VPN and other tools to mask their cyber intrusions and

avoid detection, thereby showing sophistication and consciousness of guilt. Defendants

unlawfully and without authorization accessed Plaintiffs’ computer systems and email servers

thousands of times over a period of almost two months, in a sustained cyber-attack.

       135.     As a result of Defendants’ conduct, Plaintiffs have suffered damages, including,

but not limited to, loss of consumer goodwill; harm to Plaintiffs’ computers, servers, and

accounts; loss in the value of Plaintiffs’ trade secrets, confidential business information, and

other intellectual property; and harm to Plaintiffs’ business, in an amount to be proven at trial.

As provided for in 18 U.S.C. § 2707, Plaintiffs are entitled to an award of the greater of the




                                                 32
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 33 of 64



actual damages suffered or the statutory damages, punitive damages, attorneys’ fees and other

costs of this action, and appropriate equitable relief.

       136.     Defendants’ conduct has caused, and will continue to cause, Plaintiffs irreparable

injury, including loss of consumer goodwill, an increased risk of further theft, and an increased

risk of harassment. Such injury cannot be adequately compensated by monetary damages.

Plaintiffs accordingly seek an injunction prohibiting Defendants from engaging in any further

cyber-attacks or committing the conduct described in this Cause of Action.

                                           COUNT TWO

                                 Computer Fraud and Abuse Act
                                 18 U.S.C. § 1030(a)(2) and (a)(5)

       137.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       138.     The Computer Fraud and Abuse Act creates a cause of action against whoever

“intentionally accesses a computer without authorization or exceeds authorized access, and

thereby obtains . . . information from any protected computer.” 18 U.S.C. § 1030(a)(2).

       139.     The Act also creates a cause of action against whoever “(A) knowingly causes the

transmission of a program, information, code, or command, and as a result of such conduct,

intentionally causes damage without authorization, to a protected computer; (B) intentionally

accesses a protected computer without authorization, and as a result of such conduct, recklessly

causes damage; or (C) intentionally accesses a protected computer without authorization, and as

a result of such conduct, causes damage and loss.” Id. § 1030(a)(5).

       140.     The Act also creates a cause of action against “[w]hoever conspires to commit or

attempts to commit an offense under subsection (a) of this section.” Id. § 1030(b).




                                                  33
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 34 of 64



       141.     A “protected computer” is one that “is used in or affecting interstate or foreign

commerce or communication.” Id. § 1030(e)(2)(B).

       142.     BCM’s computer systems and email servers are used in and affect interstate and

foreign commerce or communication and are therefore “protected computers.”

       143.     Defendants breached Plaintiffs’ protected email servers and computer systems

thousands of times over a period of almost two months, in a sustained cyber-attack.

       144.     Defendants intentionally, unlawfully, and without authorization accessed

Plaintiffs’ computer systems and email servers thousands of times over a period of almost two

months, in a sustained cyber-attack. Defendants intentionally conspired to cause damage to

BCM’s protected computers through the attack.

       145.     Defendants intentionally accessed or caused to be accessed Plaintiffs’ servers, and

emails and documents physically located on those servers, at BCM’s offices, as well as Google

servers, specifically by accessing or causing to be accessed accounts associated with Mr. Broidy

and other BCM employees.

       146.     Defendants accessed “protected computers,” defined by 18 U.S.C.

§ 1030(e)(2)(B) as computers “used in or affecting interstate or foreign commerce or

communication.” They knowingly caused the transmission of a program, information, code, or

command, and as a result, intentionally causes damage without authorization, to BCM’s

protected computers.

       147.     Defendants willfully and intentionally accessed the email accounts of, at least,

Robin Rosenzweig and Mr. Broidy’s Executive Assistant by transmitting fake spear phishing

emails that stole their login credentials, and thereafter, beginning on or about January 16, 2018,




                                                 34
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 35 of 64



accessed BCM’s servers without authorization. They accessed emails and documents physically

located on those servers, including the accounts of Mr. Broidy and other BCM employees.

       148.     Defendants also implemented identifiable obfuscation techniques, such as VPN,

to engage in ultimately unsuccessful efforts to hide the origin of their spear phishing attacks and

unauthorized access to Plaintiffs’ servers, and emails and documents physically located on those

servers and the servers of Google.

       149.     As a direct and proximate result of the actions of Defendants and their co-

conspirators, Plaintiffs suffered damage, including harm to the integrity and availability of their

servers, and to emails and documents physically located on those servers.

       150.     As a direct and proximate result of the actions of Defendants and their co-

conspirators, Plaintiffs also suffered loss, including, but not limited to, damages resulting from

loss of consumer goodwill; harm to Plaintiffs’ computers, servers, and accounts; loss in the value

of Plaintiffs’ trade secrets, confidential business information, and other intellectual property; the

investigation costs associated with identifying the cyber-attacks and repairing the integrity of

Plaintiffs’ servers after the attacks, including by hiring forensic investigators and data security

experts, and attorneys, among other losses, in an amount to be proven at trial, but in any event, in

excess of $75,000, exclusive of interest and costs.

       151.     Defendants intentionally and willfully caused such damage to Plaintiffs.

       152.     Defendants’ conduct has caused, and will continue to cause Plaintiffs irreparable

injury, including loss of consumer goodwill, an increased risk of further theft, and an increased

risk of harassment. Such injury cannot be adequately compensated by monetary damages.

Plaintiffs accordingly seek an injunction prohibiting Defendants from engaging in the conduct

described in the Cause of Action.




                                                 35
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 36 of 64



                                        COUNT THREE

                       Violation of the Digital Millennium Copyright Act
                                     17 U.S.C. § 1201 et seq.

       153.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       154.     Federal law provides that “[n]o person shall circumvent a technological measure

that effectively controls access to a work protected” under the copyright laws. 17 U.S.C. § 1201.

       155.     Plaintiffs’ computer networks and files contained information subject to

protection under the copyright laws of the United States. Defendants willfully accessed these

materials illegally and without authorization. These materials included, but were not limited to,

presentations, proprietary business plans and proposals, and strategic correspondence.

       156.     Access to the copyrighted material contained on Plaintiffs’ computer networks

and email accounts was controlled by technological measures, including firewalls, antivirus

software, and measures restricting access to users with valid credentials and passwords.

       157.     Defendants conducted a targeted attack to circumvent these technological

measures by stealing usernames and passwords from authorized users. Defendants sent spear

phishing emails containing links to malicious websites designed to trick users into providing

usernames and passwords. Defendants used the information they obtained from their spear

phishing attacks to gain unauthorized access to Plaintiffs’ computer networks and email

accounts.

       158.     Defendants’ conduct caused Plaintiffs significant damages, including, but not

limited to, damage resulting from harm to Plaintiffs’ computers, loss in the value of Plaintiffs’

proprietary business information, and harm to their business interest.




                                                36
                 Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 37 of 64



          159.     As a result, Plaintiffs are entitled to the greater of their actual damages or

statutory damages as provided by 17 U.S.C. § 1203, in an amount to be proven at trial. Plaintiffs

are further entitled to attorneys’ fees and costs as provided by 17 U.S.C. § 1203.

          160.     Defendants’ conduct has caused, and will continue to cause Plaintiffs irreparable

injury, including loss of customer, goodwill, an increased risk of further theft, the costs of

securing Plaintiffs’ computer systems and email servers among other injuries to be proven at

trial. Such injury cannot be compensated by monetary damages. Plaintiffs accordingly seek an

injunction prohibiting Defendants from engaging in the conduct described in the Cause of

Action.

                                              COUNT FOUR

                                   Misappropriation of Trade Secrets
                                    (18 U.S.C. §§ 1831, 1832, 1836)

          161.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

          162.     Federal law creates a cause of action against “[w]hoever, with intent to convert a

trade secret, that is related to a product or service used in or intended for use in interstate or

foreign commerce, to the economic benefit of anyone other than the owner thereof, and intending

or knowing that the offense will, injure any owner of that trade secret, knowingly . . . steals, or

without authorization appropriates, takes, carries away, or conceals, or by fraud, artifice, or

deception obtains” trade secrets. 18 U.S.C. § 1832(a)(1).

          163.     Federal law imposes criminal penalties on “whoever . . . conspires with one or

more other persons” to violate § 1832(a)(1). See id. § 1832(a)(5).

          164.     Federal law also creates a cause of action against “[w]hoever, intending or

knowing that the offense will benefit any foreign government, foreign instrumentality, or foreign



                                                     37
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 38 of 64



agent, knowingly—(1) steals, or without authorization appropriates, takes, carries away, or

conceals, or by fraud, artifice, or deception obtains a trade secret.” Id. § 1831(a)(1).

        165.     Federal law imposes penalties on “[w]hoever . . . conspires with one or more

other persons to commit” the offense listed in § 1831(a)(1). See id. § 1831(a)(5).

        166.     “An owner of a trade secret that is misappropriated may bring a civil action. . . if

the trade secret is related to a product or service used in, or intended for use in, interstate or

foreign commerce.” Id. § 1836(b)(1). The owner may seek remedies including, inter alia,

injunctive relief and “damages for actual loss caused by the misappropriation of the trade secret.”

Id. § 1836(b)(3)(A-B).

        167.     The BCM computer systems and email servers stored trade secrets, including but

not limited to highly confidential business plans and proposals; research supporting those plans

and proposals, including cost proposals and service projections; information concerning business

strategies and opportunities; and contacts for important business relationships. These trade

secrets are of substantial value to Plaintiffs, as will be proven at trial.

        168.     BCM stored trade secrets that were used in interstate and foreign commerce.

Plaintiffs have taken and continue to take reasonable measures to keep this information secret.

For example, Plaintiffs have always maintained their information on secured servers that are

protected by passwords, firewalls, and antivirus software.

        169.     Moreover, Plaintiffs’ emails contained confidential information involving

contracts, business proposals, and cost estimates involving Mr. Broidy’s company and its clients.

These contracts, proposals, and estimates contained sensitive information about Mr. Broidy’s

clients and his company’s confidential technology and methods.




                                                   38
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 39 of 64



       170.      Plaintiffs’ trade secrets derive independent actual and potential economic value

from not being generally known or available to the public or other persons who can obtain

economic value from their disclosure or use.

       171.      Plaintiffs’ trade secrets have significant value, resulting from significant

investment of time and resources.

       172.      Plaintiffs have made, and continue to make, efforts that are reasonable under the

circumstances to maintain the secrecy of their trade secrets.

       173.      Defendants unlawfully conspired to take, appropriate, and obtain Plaintiffs’ trade

secrets without authorization, by means of a cyber-attack against Plaintiffs. Defendants knew

that BCM’s servers contained trade secrets and intended to steal them in order to harm Plaintiffs.

       174.      Defendants directly misappropriated Plaintiffs’ trade secrets during the hacking of

their computer systems and email servers. These trade secrets included confidential business

plans, stored on plaintiffs’ servers, cost proposals and service projections, information

concerning business strategies and opportunities, and contacts for important business

relationships.

       175.      Defendants improperly disclosed and misappropriated Plaintiffs’ trade secrets

without consent or authorization when they widely disseminated those trade secrets to fellow

members of the Qatari Criminal Enterprise, who then distributed them to the media. At the time

of such disclosures, Defendants knew or had reason to know that the information disclosed

consisted of trade secrets.

       176.      Defendants misappropriated Plaintiffs’ trade secrets intentionally for the benefit

their foreign client, Qatar, and acted with the knowledge that their actions would have the effect

of benefiting the foreign government of Qatar.




                                                   39
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 40 of 64



       177.     As a direct consequence of Defendants’ actions, Plaintiffs have suffered damages,

which include, but are not limited to, loss of consumer goodwill, loss in the value of Plaintiffs’

trade secrets and confidential business information, and harm to Plaintiffs’ business, in an

amount to be proven at trial. See 18 U.S.C. § 1836(b)(3)(B)(i)(I). Defendants’ acts of

misappropriation have affected interstate commerce.

       178.     As a direct consequence of Defendants’ unlawful actions, Defendants have

unjustly benefited from their possession of Plaintiffs’ trade secrets. Defendants were paid money

by the Qatari Criminal Enterprise to conspire to misappropriate Plaintiffs’ trade secrets.

Plaintiffs seek damages in the amount of that unjust enrichment, and disgorgement of

Defendants’ profits pursuant to 18 U.S.C. § 1836(b)(3)(B)(i)(II).

       179.     Defendants’ conduct was willful and malicious, and thus Plaintiffs are entitled to

exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C), equal to twice the amount of their

proven damages. Plaintiffs are also entitled to attorneys’ fees pursuant to 18 U.S.C.

§ 1836(b)(3)(C).

       180.     Defendants’ conduct has caused, and will continue to cause, Plaintiffs irreparable

injury, including loss of consumer goodwill, an increased risk of further theft, and an increased

risk of harassment. Such injury cannot be adequately compensated by monetary damages.

Plaintiffs accordingly seek an injunction prohibiting Defendants from misappropriating its trade

secrets or engaging in any other conduct described in this Cause of Action.

       181.     Defendants’ conduct constitutes criminal conduct in violation of 18 U.S.C.

§§ 1831 and 1832. As such, it constitutes predicate racketeering activity under the Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1962.




                                                 40
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 41 of 64



                                            COUNT FIVE

                                Misappropriation of Trade Secrets
                                   Uniform Trade Secrets Act
                                   Cal. Civ. Code § 3426 et seq.

        182.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

        183.     The law of the State of California provides a cause of action for damages and

injunctive relief in response to the misappropriation of trade secrets. Cal. Civ. Code §§ 3426.2;

3426.3. (While Plaintiffs believe this claim is governed by California law, in the alternative,

Plaintiffs hereby allege, based on the same facts, that Defendants have committed

misappropriation of trade secrets under New York common law.)

        184.     Defendants misappropriated a “trade secret” as defined by Cal. Civ. Code

§ 3426.1 to include “information, including a formula, pattern, compilation, program, device,

method, technique, or process, that: (1) Derives independent economic value, actual or potential,

from not being generally known to the public or to other persons who can obtain economic value

from its disclosure or use; and (2) Is the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.”

        185.     The BCM server stored trade secrets, including but not limited to highly

confidential business plans and proposals; research supporting those plans and proposals,

including cost proposals and service projections; information concerning business strategies and

opportunities; and contacts for important business relationships. These trade secrets are of

substantial value to Plaintiffs, as will be proven at trial.

        186.     Moreover, Plaintiffs’ emails contained confidential information involving

contracts, business proposals, and cost estimates involving Mr. Broidy’s company and its clients.




                                                   41
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 42 of 64



These contracts, proposals, and estimates contained sensitive information about Mr. Broidy’s

clients and his company’s confidential technology and methods.

       187.     Plaintiffs take and have taken reasonable measures to keep this information secret.

For example, Plaintiffs have always maintained their information on secured servers that are

protected by passwords, firewalls, and antivirus software.

       188.     Plaintiffs’ trade secrets derive independent actual and potential economic value

from not being generally known or available to the public or other persons who can obtain

economic value from their disclosure or use.

       189.     Plaintiffs’ trade secrets have significant value, resulting from significant

investment of time and resources.

       190.     Plaintiffs have made, and continue to make, efforts that are reasonable under the

circumstances to maintain the secrecy of their trade secrets.

       191.     Defendants directly misappropriated Plaintiffs’ trade secrets by committing and

supervising a hack into BCM’s computer systems and email servers.

       192.     Defendants improperly disclosed and misappropriated Plaintiffs’ trade secrets

without consent or authorization when they widely disseminated those trade secrets to fellow

members of the Qatari Criminal Enterprise and to media organizations for publication. At the

time of such disclosure, Defendants knew or had reason to know that the information disclosed

consisted of trade secrets.

       193.     As a direct consequence of Defendants’ actions, Plaintiffs have suffered damages,

which include, but are not limited to, damage resulting from harm to Plaintiffs’ computers,

servers, and accounts; loss in the value of Plaintiffs’ trade secrets and business information, and




                                                  42
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 43 of 64



other intellectual property; costs expended in protecting trade secrets from future

misappropriation; and harm to Plaintiffs’ business, in an amount to be proven at trial.

       194.     As a direct consequence of Defendants’ unlawful misappropriation of Plaintiffs’

trade secrets, Defendants have unjustly profited from their possession of Plaintiffs’ trade secrets.

Defendants were paid money from the Qatari Criminal Enterprise to steal and misappropriate

Plaintiffs’ trade secrets. Plaintiffs seek damages in the amount of that unjust enrichment, and

disgorgement of Defendants’ profits.

       195.     Defendants’ conduct was willful and malicious, and thus Plaintiffs are entitled to

exemplary damages pursuant to Cal. Civ. Code § 3426.3, equal to twice the amount of their

proven damages. Plaintiffs are also entitled to attorneys’ fees pursuant to Cal. Civ. Code

§ 3426.4.

       196.     Defendants’ conduct has caused, and will continue to cause, Plaintiffs irreparable

injury, including loss of consumer goodwill, an increased risk of further theft, and an increased

risk of harassment. Such injury cannot be adequately compensated by monetary damages.

Plaintiffs accordingly seek an injunction prohibiting Defendants from misappropriating its trade

secrets or engaging in any other conduct described in this Cause of Action.

                                           COUNT SIX

               California Comprehensive Computer Data Access and Fraud Act
                                   Cal. Pen. Code § 502

       197.     California law imposes criminal penalties on anyone who “[k]nowingly accesses

and without permission takes, copies, or makes use of any data from a computer, computer

system, or computer network, or takes or copies any supporting documentation, whether existing

or residing internal or external to a computer, computer system, or computer network. Cal. Pen.

Code § 502(c)(2).



                                                 43
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 44 of 64



       198.     California law imposes criminal penalties on anyone who “[k]nowingly accesses

and without permission adds, alters, damages, deletes, or destroys any data, computer software,

or computer programs which reside or exist internal or external to a computer, computer system,

or computer network.” Id. § 502(c)(4).

       199.     California law imposes criminal penalties on anyone who “[k]nowingly and

without permission provides or assists in providing a means of accessing a computer, computer

system, or computer network in violation of” Section 502. Id. § 502(c)(6).

       200.     California law imposes criminal penalties on anyone who “[k]nowingly and

without permission accesses or causes to be accessed any computer, computer system, or

computer network. Id. § 502(c)(7).

       201.     California law imposes criminal penalties on anyone who “[k]nowingly and

without permission uses the Internet domain name or profile of another individual, corporation,

or entity in connection with the sending of one or more electronic mail messages or posts and

thereby damages or causes damage to a computer, computer data, computer system, or computer

network.” Id. § 502(c)(9).

       202.     California law provides that “the owner or lessee of the computer, computer

system, computer network, computer program, or data who suffers damage or loss by reason of a

violation of any of the provisions of subdivision (c) may bring a civil action against the violator

for compensatory damages and injunctive relief or other equitable relief. Compensatory

damages shall include any expenditure reasonably and necessarily incurred by the owner or

lessee to verify that a computer system, computer network, computer program, or data was or

was not altered, damaged, or deleted by the access.” Id. § 502(e)(1).

       203.     California law provides for award of reasonable attorneys’ fees. Id. § 502(e)(2).




                                                 44
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 45 of 64



       204.     Defendants knowingly and unlawfully accessed computers, computer systems or

computer networks at Plaintiff BCM and Google, all of which were located in California.

Defendants knew that at the time that they did not have the authorization to access Plaintiffs’

computers, computer systems, and networks. This knowledge is demonstrated by conspirators’

use of spear phishing attacks and attempted spear phishing attacks to disguise their intentions and

obtain login credentials through fraudulent misrepresentations. The spear phishing emails

imitated Google’s profile in order to obtain login credentials. Defendants caused damage to

Plaintiffs electronic files and emails through their cyber intrusions.

       205.     Defendants knowingly and unlawfully conducted the hacking of BCM’s computer

systems and email servers, and are therefore directly liable under the Act.

       206.     As a result of Defendants’ actions, Plaintiffs suffered damages, including (without

limitation) loss of consumer goodwill; harm to Plaintiffs’ computers, servers, and accounts;

substantial costs to assess and restore server and digital system security and operations; loss in

the value of Plaintiffs’ trade secrets, confidential business information, and other intellectual

property; and harm to Plaintiffs’ business, in an amount to be proven at trial.

       207.     Defendants’ actions were willful and malicious, and Plaintiffs are entitled to

punitive damages under § 502(e)(4).

       208.     Defendants’ actions have caused, and will continue to cause, Plaintiffs irreparable

injury, including loss of consumer goodwill, an increased risk of further theft, and an increased

risk of harassment. Such injury cannot be adequately compensated by monetary damages.

Plaintiffs accordingly seek an injunction requiring Defendants to refrain from engaging in any

conduct described in this Cause of Action.




                                                 45
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 46 of 64



                                         COUNT SEVEN

                                            Conversion

       209.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       210.     Plaintiffs had ownership of and the right to possess their property, including their

login credentials, emails, private communications, business documents, trade secrets and

intellectual property.

       211.     By appropriating Plaintiffs’ login credentials, Defendants, acting as members of a

civil conspiracy and criminal enterprise, unlawfully exercised ownership, dominion, and control

over Plaintiffs’ electronic documents and emails. They stole a vast amount of valuable

electronic information from Plaintiffs’ computer systems and email servers, and used them to

create PDF and hard-copy documents that they then disseminated to media organizations. Some

members of the criminal enterprise, having received stolen property, continued to own and

control it, in violation of California Penal Code § 496. Defendants continue to control and

disseminate Plaintiffs’ emails, electronic communications, business documents, contracts, and

intellectual property—included copyrighted materials and trade secrets—and thereby still deny

Defendants their lawful dominion, ownership, and control over that property.

       212.     Defendants’ conversion of Plaintiffs’ property has caused Plaintiffs to suffer

monetary damages, at an amount to be proven at trial, but in any event, in excess of $75,000,

exclusive of interest and costs. Plaintiffs’ damages include, but are not limited to, damages

resulting from injury to Plaintiffs’ computers, servers, and accounts; loss in the value of

Plaintiffs’ trade secrets, confidential business information, and other intellectual property; and

harm to Plaintiffs’ business, in an amount to be proven at trial. The injury to Plaintiffs is

ongoing, and thus the damages Plaintiffs seek are not yet set. Because Defendants’ actions are


                                                 46
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 47 of 64



intolerable in a civilized community, Plaintiffs also seek punitive damages to deter this sort of

criminal enterprise behavior.

       213.     Defendants’ massive conversion of such a large amount of Plaintiffs’ property has

caused, and will continue to cause, Plaintiffs injury, including loss of consumer goodwill, and an

increased risk of harassment. Such irreparable harm cannot be adequately compensated by

monetary damages. Plaintiffs accordingly seek an injunction prohibiting Defendants from

converting or stealing any of Plaintiffs’ property, as described in this Cause of Action. Plaintiffs

further demand an order requiring Defendants return all stolen property belonging to Plaintiffs

immediately upon this Court’s order.

                                         COUNT EIGHT

                                         Civil Conspiracy

       214.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       215.     Defendants agreed to engage in the above-mentioned tortious and criminal actions

to harm Mr. Broidy’s business and public standing.

       216.     Defendants willfully, intentionally, and knowingly agreed and conspired with

each other and with others, including Qatar and other members of the Qatari Criminal Enterprise,

to engage in the wrongful conduct alleged herein, including but not limited to:

                (a)    Willfully and intentionally accessing without authorization a facility

                       through which an electronic communication service is provided, namely,

                       BCM’s computer systems, including its email servers, and thereby

                       obtaining access to wire or electronic communications while they were in

                       electronic storage in such systems, in violation of 18 U.S.C. § 2701(a);




                                                 47
Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 48 of 64



  (b)   Intentionally accessing Plaintiffs’ and Google’s servers, and emails and

        documents physically located on those servers and accounts, without

        authorization and then stealing and curating Plaintiffs’ data and emails, in

        violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a) and

        Cal. Pen. Code § 502;

  (c)   Intentionally, willfully, and without excuse or justification circumventing

        an access protections on Plaintiffs’ copyrighted works, in violation of the

        Digital Millennium Copyright Act, 17 U.S.C. § 1201 et seq.;

  (d)   Willfully, intentionally, and maliciously misappropriating Plaintiffs’ trade

        secrets to benefit the government of Qatar, a foreign power, in violation of

        both the laws of the United States and California;

  (e)   Knowingly and intentionally receiving stolen property and concealing that

        property from Plaintiffs, in violation of California law;

  (f)   Invading Plaintiffs’ privacy by publicizing private facts and intruding

        upon his seclusion;

  (g)   Taking and converting Plaintiffs’ exclusive private and personal property

        without permission and with deliberate intent to access and obtain

        Plaintiffs’ personal and private information; and

  (h)   Tortiously interfering with Plaintiffs’ business relationships by using

        documents and information stolen from Plaintiffs’ servers to disparage

        Plaintiffs’ business and conduct.




                                 48
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 49 of 64



       217.      Defendants engaged in numerous overt acts to further conspiracy, including, but

not limited to, hacking Plaintiffs’ emails and other electronic documents, and hiring

subcontractors and other co-conspirators to facilitate the hacking.

       218.      Defendants each actively participated in the above-described civil conspiracy, and

therefore each Defendant is responsible for each tortious and otherwise illegal action of any co-

conspirator.

       219.      As a direct consequence of Defendants’ conspiracy, Plaintiffs have suffered

monetary damages, at an amount to be proven at trial, but in any event in excess of $75,000,

exclusive of interest and costs, which include, but are not limited to, damages resulting from

injury to Plaintiffs’ computers, servers, and accounts; loss in the value of Plaintiffs’ trade secrets,

confidential business information, and other intellectual property; and harm to Plaintiffs’

business, in an amount to be proven at trial.

       220.      This conspiracy is ongoing. Defendants’ conduct has caused, and will continue to

cause, Plaintiffs irreparable injury, including loss of consumer goodwill, an increased risk of

further theft, and an increased risk of harassment. Such injury cannot be adequately

compensated by monetary damages. Plaintiffs accordingly seek an injunction prohibiting

Defendants from misappropriating its trade secrets or engaging in any other conduct described in

this Cause of Action.

                                           COUNT NINE

                     Violations of RICO Act, 18 U.S.C. § 1962(c) and § 1964

       221.      Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       222.      The federal RICO statue provides, “It shall be unlawful for any person employed

by or associated with any enterprise engaged in, or the activities of which affect, interstate or


                                                  49
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 50 of 64



foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

        223.     The RICO statute further provides that “Any person injured in his business or

property by reason of a violation of section 1962 of this chapter may sue therefor in any

appropriate United States district court and shall recover threefold the damages he sustains and

the cost of the suit, including a reasonable attorney’s fee . . . .” Id. § 1964(c).

        224.     Plaintiffs are “persons” who may sue under Section 1964(c).

        225.     Defendants are all “persons” subject to the Act.

        A.       The Qatari Criminal Enterprise is a Separate and Distinct Entity

        226.     The Qatari Criminal Enterprise is an enterprise under the RICO Act that is distinct

from Defendants. It was an association of Qatari officials and hackers (including Defendants),

lobbyists and others who worked in common cause to serve Qatar.

        227.     Through all times relevant to this Complaint, Defendants have associated

themselves with the Qatari Criminal Enterprise in fact, although not as a legal entity. Defendants

committed the above-described tortious and criminal actions as part of a common purpose to

serve the enterprise. These actions were separate and distinct from any legitimate work they

performed under contract for Qatar.

        228.     Upon information and belief, the Qatari Criminal Enterprise consisted of, at least

Qatar and its government, Kevin Chalker, Gregory Howard, Nicolas Muzin, Joseph Allaham,

Gregory Howard, the Emir of Qatar, and numerous known and unknown individuals, including

cyber hackers, public relations professionals, lobbyists, political actors, and others. The criminal

enterprise encompassed or corrupted numerous seemingly legitimate institutions and enterprises

that provided structure and organization for the enterprise, including but not limited to the

Defendant GRA entities, Stonington, and Bluefort Public Relations LLC. All of these


                                                   50
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 51 of 64



individuals and entities conspired to harm Plaintiffs and did cause them harm through a long-

standing pattern of racketeering activity as part of the Qatari Criminal Enterprise.

       229.     The Qatari Criminal Enterprise engaged in tortious conduct that crossed state

lines, spanning from Qatar to California and Washington, DC. Defendants used their interstate

media placement and lobbying services to advance the enterprise.

       230.     Plaintiffs hereby allege and set forth the following predicate racketeering

activities as defined under 18 U.S.C. § 1961. Defendants jointly and individually committed

each separate set of predicate acts alleged below.

       B.       First Set of Predicate Acts: Wire Fraud, in violation of 18 U.S.C. § 1343

       231.     Federal law imposes criminal penalties on “[w]hoever, having devised or

intending to devise any scheme or artifice to defraud, or for obtaining money or property by

means of false or fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire, radio, or television communication in interstate or foreign

commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing such

scheme or artifice.” 18 U.S.C. § 1343.

       232.     Defendants as well as their subcontractors, employees, and other co-conspirators

intentionally committed numerous acts of wire fraud by obtaining the login credentials of BCM

employees through a scheme or artifice—i.e., fake spear phishing emails.

       233.     At least one such fraudulent email was sent to Robin Rosenzweig. She received

an email at her Gmail account that appeared to be a security alert from Google. The email used

Google trademarks without the permission of Google, including the Google logo and the Gmail

logo. It was sent from a Gmail address and had been disguised to look like an authentic security

alert from Google. The email purported to alert Ms. Rosenzweig that the security on her account

had been compromised and that she needed to verify or change her account credentials.


                                                 51
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 52 of 64



       234.     Defendants used similar spear phishing methods in an unsuccessful attempt to

unlawfully access Mr. Mowbray’s Google email account.

       235.     Another such fraudulent spear phishing email was sent to Mr. Broidy’s Executive

Assistant. These emails were disguised as Google security alerts, which bore Google trademarks

used without Google’s permission, and were sent through Google’s Gmail service in violation of

Google’s Terms of Service and Gmail’s Program Policies.

       236.     One of the fraudulent spear phishing emails contained a fictitious security alert

with a picture of the Executive Assistant’s face and part of the Executive Assistant’s phone

number. The email was sent from a misleading Gmail account with the name “Gmail Account”

and the email address noreply.user.secure.services@gmail.com, which had been drafted to look

like an authentic security alert from Google. The email purported to alert the Executive

Assistant that the security on the account had been compromised and that the Executive Assistant

needed to verify or change the Google credentials.

       237.     Defendants sent numerous spear phishing emails like the ones described above

using interstate wires, and these transmissions crossed state lines.

       238.     Defendants used the spear phishing emails to make material misstatements that

induced the targeted individuals to surrender their valuable login credentials.

       239.     Having fraudulently obtained those credentials through material misstatements,

Defendants commenced an illegal cyber-attack against Mr. Broidy and BCM’s computer systems

and servers. These cyber transmissions used interstate wires and crossed state lines—for

example, forensic investigation has revealed that some transmissions traveled from Vermont to

California. Defendants and their co-conspirators initiated thousands of intrusions into Plaintiffs’

computer systems and email servers.




                                                 52
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 53 of 64



       240.      Defendants thereby obtained Plaintiffs’ valuable electronic information, including

but not limited to emails, private information, contracts, trade secrets, and business plans.

Defendants launched the spear phishing attempts with the specific intent of fraudulently

depriving Plaintiffs of their valuable property.

       241.      Defendants each perpetrated several acts of wire fraud by committing and

supervising the spear phishing efforts against associates of Mr. Broidy in order to obtain their

valuable login credentials to BCM’s computer systems and email servers.

       242.      Defendants’ participation in the Qatari Criminal Enterprise began no later than

March 2012 and is ongoing.

       243.      Defendants’ tortious scheme targeting Mr. Broidy began in December 2017 and is

ongoing.

       244.      Approximately 1,400 individuals have been victims of wire fraud through cyber

hacking by the Qatari Criminal Enterprise, including dozens of American citizens. 8

       245.      As a direct consequence of Defendants’ actions, Plaintiffs have suffered injury to

their business or property, which include, but are not limited to, damage resulting from harm to

Plaintiffs’ computers, servers, and accounts; loss in the value of Plaintiffs’ trade secrets,

confidential business information, and other intellectual property; and harm to Plaintiffs’

business, in an amount to be proven at trial.

       C.        Second Set of RICO Offenses: Violations of the Defend Trade Secrets Act.
                 18 U.S.C. § 1832(a)(1) and (a)(5)

       246.      The Defend Trade Secrets Act imposes criminal penalties against anyone who

“knowingly . . . with intent to convert a trade secret, that is related to a product or service used in



       8
           See Eli Lake, supra n.5.



                                                   53
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 54 of 64



or intended for use in interstate or foreign commerce, to the economic benefit of anyone other

than the owner thereof, and intending or knowing that the offense will, injure any owner of that

trade secret, knowingly . . . steals, or without authorization appropriates, takes, carries away, or

conceals, or by fraud, artifice, or deception obtains such information;. . . [or] without

authorization copies, duplicates, sketches, draws, photographs, downloads, uploads, alters,

destroys, photocopies, replicates, transmits, delivers, sends, mails, communicates, or conveys

such information; [or] receives, buys, or possesses such information, knowing the same to have

been stolen or appropriated, obtained, or converted without authorization.” 18 U.S.C. § 1832(a).

       247.     The Defend Trade Secrets Act also imposes criminal penalties on “whoever . . .

conspires with one or more other persons” to violate § 1832(a)(1). Id. § 1832(a)(5).

       248.     Defendants and other members of the Qatari Criminal Enterprise repeatedly

violated the Defend Trade Secrets Act, 18 U.S.C. § 1832, et seq. The BCM servers stored trade

secrets including but not limited to highly confidential business plans and proposals; research

supporting those plans and proposals, including cost proposals and service projections; vendor

lists; requests for proposals and responses thereto; information concerning business strategies

and opportunities; and contacts for important business relationships. BCM is a sophisticated

investment management and services firm that possesses and uses its trade secrets to serve its

customers and create a competitive market advantage.

       249.     Moreover, Plaintiffs’ emails contained confidential information involving

contracts, business proposals, and cost estimates involving Mr. Broidy’s company and its clients.

These contracts, proposals, and estimates contained sensitive information about Mr. Broidy’s

clients and his company’s confidential technology and methods.




                                                 54
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 55 of 64



       250.     These trade secrets are of substantial value to Plaintiffs, and they were used and

intended for use in relation to products and services in interstate and foreign commerce.

       251.     Plaintiffs take and have taken reasonable measures to keep this information secret.

For example, Plaintiffs have always maintained their information on secured servers that are

protected by passwords, firewalls, and antivirus software.

       252.     Plaintiffs’ trade secrets derive independent actual and potential economic value

from not being generally known or available to the public or other persons who can obtain

economic value from their disclosure or use.

       253.     Plaintiffs’ trade secrets have significant value, resulting from significant

investment of time and resources.

       254.     Plaintiffs have made, and continue to make, efforts that are reasonable under the

circumstances to maintain the secrecy of their trade secrets.

       255.     Defendants each unlawfully and without authorization appropriated, obtained, and

stole Plaintiffs’ trade secrets. Defendants knew that BCM’s servers contained trade secrets and

intended to steal them in order to harm Plaintiffs and economically benefit both themselves and

Qatar. Defendants were paid substantial amounts to misappropriate and publish Plaintiffs’ trade

secrets, and Qatar hoped to use those trade secrets to its economic benefit. Defendants thereby

committed multiple violations of the Defend Trade Secrets Act.

       256.     Defendants’ knowing and intentional violation of the Defend Trade Secrets Act

has materially injured Plaintiffs. It has deprived them of valuable trade secrets, and caused them

to expend resources to defend against further cyber-attacks.

       257.     The Qatari Criminal Enterprise’s misappropriation of Plaintiffs’ trade secrets

began in January of 2018 and is ongoing.




                                                  55
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 56 of 64



       258.     Defendants’ actions have caused Plaintiffs to suffer injury to their business or

property, including (without limitation) damage resulting from harm to Plaintiffs’ computers,

servers, and accounts; loss in the value of Plaintiffs’ trade secrets, confidential business

information; and harm to Plaintiffs’ business, in an amount to be proven at trial.

       D.       Third Set of Predicate Acts: Economic Espionage, in Violation of 18 U.S.C.
                §§ 1831(a)(1) and (a)(5)

       259.     Federal law provides that “[w]hoever, intending or knowing that the offense will

benefit any foreign government, foreign instrumentality, or foreign agent, knowingly—(1) steals,

or without authorization appropriates, takes, carries away, or conceals, or by fraud, artifice, or

deception obtains a trade secret . . . [or] (3) receives, buys, or possesses a trade secret, knowing

the same to have been stolen or appropriated, obtained, or converted without authorization”

violates 18 U.S.C. § 1831(a)(1).

       260.     Federal law also imposes penalties on “[w]hoever . . . conspires with one or more

other persons to commit” a violation of § 1831(a)(1). Id. § 1831(a)(5).

       261.     Defendants each unlawfully and without authorization took, appropriated, and

obtained Plaintiffs’ trade secrets through the cyber-attack against Plaintiffs’ servers. Defendants

and other members of the Qatari Criminal Enterprise knew that BCM’s servers contained trade

secrets and intended to steal them in order to harm Plaintiffs. They misappropriated Plaintiffs’

trade secrets intentionally for the benefit of their foreign client, Qatar, and acted with the

knowledge that their actions would have the effect of benefiting the foreign nation of Qatar.

       262.     Defendants used an artifice and fraud—the fake Gmail spear phishing emails—in

order to take, appropriate, and obtain Plaintiffs’ trade secrets.




                                                  56
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 57 of 64



       263.     Defendants used fake spear phishing emails to induce targets to surrender their

valuable login credentials. Multiple targets did provide their login credentials in reliance of

these false material statements.

       264.     As a direct consequence of Defendants’ misappropriation, Plaintiffs have suffered

injury to their business or property, which include, but are not limited to, damages resulting from

harm to Plaintiffs’ computers, servers, and accounts, loss in the value of Plaintiffs’ trade secrets

and business information, and harm to Plaintiffs’ business, in an amount to be proven at trial.

       E.       Fourth Set of Predicate Acts: Criminal Copyright Infringement, in Violation
                of 17 U.S.C. § 506(a)(1)

       265.     Federal law provides that “[a]ny person who willfully infringes a copyright shall

be punished as provided under section 2319 of title 18, if the infringement was committed . . . for

purposes of commercial advantage or private financial gain.” 17 U.S.C. § 506.

       266.     Plaintiffs’ computer systems and email servers contained numerous copyrighted

works protected under federal law, including Plaintiffs’ emails and their contents.

       267.     Defendants conducted and supervised the misappropriation of Plaintiffs’

numerous copyrighted works through the hacking. They therefore each committed multiple

predicate acts of criminal copyright infringement.

       268.     Defendants hacked into Plaintiffs’ computer systems and email servers.

Defendants then violated Plaintiffs’ copyright on those materials by indiscriminately copying

them, and reproducing some of them in PDF form, and distributing them to the media.

       269.     Defendants’ violation of Plaintiffs’ copyright was intentional and willful.

       270.     Plaintiffs’ copyrighted material was valuable, and Defendants illicitly obtained

that value by stealing and reproducing Plaintiffs’ copyrighted works.




                                                 57
               Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 58 of 64



        271.     Defendants violated Plaintiffs’ copyright for purposes of commercial advantage

or private financial gain. Defendants sought to harm Plaintiffs financially in order to silence Mr.

Broidy, and thereby gain a commercial advantage in the form of eased sanctions. Moreover,

Defendants were paid by the Qatari Criminal Enterprise to violate Plaintiffs’ copyright.

        272.     As a direct consequence of Defendants’ criminal copyright violations, Plaintiffs

have suffered injury to their business and property, which include, but are not limited to,

damages resulting from injury to Plaintiffs’ value in their copyrighted information, in an amount

to be proven at trial.

        F.       Pattern of Racketeering Activity

        273.     The Qatari Criminal Enterprise has engaged in a pattern of racketeering activity

with relationship and continuity. More than one thousand individuals, many critics of Qatar and

its allies, have been victimized by the criminal enterprise’s cyber-attacks since March 2012 at the

latest. These tortious actions form a related pattern because the enterprise committed the

aforementioned racketeering activity for a common purpose: to silence Qatar’s critics. Thus, the

Qatari Criminal Enterprise has perpetrated multiple schemes, inflicting numerous injuries against

many victims over a substantial amount of time. The scheme against Plaintiffs in particular

extended from, at the latest, September 2017 and extended through the dissemination of

Plaintiffs’ stolen documents to the media, which continued to publish harmful articles about Mr.

Broidy throughout 2018 and to the present day. Thus, the Qatari Criminal Enterprise has

committed a “closed-ended” scheme of racketeering violations lasting well over a year.

        274.     Defendants each engaged in at least two predicate acts of racketeering.

Defendants are each directly and primarily liable for multiple acts of wire fraud,

misappropriation of trade secrets, economic espionage, and criminal copyright infringement.




                                                 58
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 59 of 64



       275.     Specifically, Defendants each committed thousands of instances of wire fraud,

with each intrusion into Plaintiffs’ computer systems and email servers constituting a separate

predicate act committed by each Defendant. Defendants also committed multiple predicate acts

of wire fraud by transmitting several phony spear phishing emails and other fraudulent

communications to Robin Rosenzweig, Mr. Broidy’s Executive Assistant, and Joel Mowbray.

Defendants each committed numerous predicate acts of misappropriation of trade secrets, with

each misappropriated business plan, cost and service projection, contract, or other trade secret

constituting a separate predicate act. Because Defendants misappropriated Plaintiffs’ trade

secrets for the benefit of Qatar, they are also each liable for multiple acts of Economic

Espionage. Finally, Defendants committed numerous acts of criminal copyright infringement by

unlawfully opening, reading, transmitting, and then transmitting Plaintiffs’ emails, many of

which contained copyrightable material, to fellow co-conspirators. In sum, each Defendant

committed thousands of separate predicate acts, and the precise number will be proven at trial.

       276.     Moreover, the Qatari Criminal Enterprise’s campaign to silence its critics is

ongoing, and it continues to commit acts of racketeering to shield Qatar from public scrutiny.

Media organizations are still to this day relying on information stolen from Mr. Broidy’s

computer systems and email servers to publish stories to damage his image. For example, media

outlets have continued to falsely claim that Mr. Broidy was a target in the investigation of special

counsel Robert Mueller into Russian interference in U.S. elections, whereas in reality he was

never contacted by Mueller’s team and does not appear once in the Mueller Report. The

enterprise has thus also engaged in an “open-ended” scheme of racketeering. If left unchecked,

the Qatari Criminal Enterprise presents a distinct threat of long-term racketeering activity.




                                                 59
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 60 of 64



       G.       Defendants Exercised Management and Operation of the Enterprise

       277.     Defendants operated and managed the affairs of the Qatari Criminal Enterprise

and in particular implemented the cyber-attacks against Plaintiffs and coordinated and helped

execute its media disinformation campaign against Plaintiffs. Initially Defendants oversaw a

complex, international project to silence and otherwise neutralize the critics of Qatar’s 2022

World Cup bid. The enterprise delegated the cyber-attack against Mr. Broidy to Defendants,

who used their expertise in offensive cyber operations and espionage to hire subcontractors and

individual hackers, organize the cyber intrusions, and send the spear phishing emails that would

illegally obtain login credentials to BCM’s computer systems and email servers. They managed

and directed the activities of sophisticated hackers and cyber-firms. They had substantial

decision-making authority and discretion to conduct the cyber-attack on Plaintiffs.

       H.       Effect on Interstate Commerce

       278.     The Qatari Criminal Enterprise has substantially affected interstate commerce by,

for example, harming Plaintiffs’ property and business, including but not limited to loss to and

consumer goodwill and loss of valuable electronic information, business plans, contracts, vendor

lists, requests for proposals, copyrighted materials, and substantial expense in protecting

Plaintiffs’ computer systems and email servers from additional cyber-attack. Plaintiffs regularly

conduct business in interstate commerce, and Defendants’ cyber-hacking has substantially

disturbed that business.

       I.       Business Injury

       279.     As a direct consequence and by reason of Defendants’ racketeering activity,

Plaintiffs have suffered injury to their business and property, which includes, but is not limited

to, financial damage resulting from loss of consumer goodwill and business relationships;

damage to Plaintiffs’ computers, servers, and accounts; loss caused by the investigation of the


                                                 60
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 61 of 64



hackings and the securing of Plaintiffs’ systems against further intrusions; lost profits; and loss in

the value of Plaintiffs’ trade secrets, confidential business information, and other intellectual

property, in an amount to be proven at trial. Plaintiffs also lost existing business relationships

because customers and potential business partners were concerned about the security of their

data following the cyber-attack. Plaintiffs’ trade secrets, copyrightable material, and other

confidential information are valuable property, and the harm inflicted on their relationships with

customers and business partners constitute a distinct set of business injuries.

       280.     Plaintiffs’ injuries were factually and proximately caused by Defendants’ acts of

racketeering. The harm to Plaintiffs’ computer, servers, accounts, as well as the

misappropriation of the trade secrets, copyrighted materials, and other confidential information

contained on them, was readily foreseeable, and indeed intended by Defendants and their fellow

co-conspirators in the Qatari Criminal Enterprise. The harm to Plaintiffs’ relationships with

customers and potential business partners was likewise a natural and foreseeable result of

Defendants’ offensive cyber-attacks and related racketeering activity. In particular, the hacking

left the false impression with Plaintiffs’ customers and potential business partners that Plaintiffs

had not reasonably secured the data contained in their computer systems and email servers..

       281.     Moreover, the central goal of the hacking was to obtain documents that would

then be carefully curated and disseminated to cooperative members of the media for publication.

These stories attempted to tie Mr. Broidy to wrongful conduct, and thereby, as Mr. Muzin stated

to Mr. Allaham, put Plaintiffs “in Mueller's crosshairs” and “make Broidy go away altogether.”

Thus, the injuries caused by the publication of numerous damaging stories about Plaintiffs were

also foreseeable and traceable to Defendants’ racketeering conduct.




                                                 61
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 62 of 64



       282.     Plaintiffs are entitled to treble damages and attorneys’ fees under 18 U.S.C.

§ 1964(c).

                                           COUNT TEN

                   Conspiracy to Violate RICO Statute, 18 U.S.C. § 1962(d)

       283.     Plaintiffs incorporate and adopt by reference the allegations contained in each and

every preceding paragraph of this Complaint.

       284.     The RICO Act provides that “[i]t shall be unlawful for any person to conspire to

violate any of the provisions” of the Act. 18 U.S.C. § 1962(d).

       285.     Defendants knowingly and voluntarily agreed with other members of the Qatari

Criminal Enterprise to engage in the above-mentioned racketeering actions to harm Mr. Broidy’s

business and standing in the community. Defendants agreed to participate in the conspiracy at

the very latest before opening an office in Doha, Qatar in October 2017.

       286.     Defendants and other members of the Qatari Criminal Enterprise committed the

above-referenced racketeering acts in furtherance of their racketeering conspiracy.

       287.     Defendants each committed numerous acts of racketeering in furtherance of the

conspiracy, including wire fraud, misappropriation of trade secrets, economic espionage, and

criminal copyright infringement.

       288.     As a direct consequence and by reason of Defendants’ racketeering conspiracy,

Plaintiffs have suffered injury to their business and property, which includes, but is not limited

to, damage resulting from loss of consumer goodwill; harm to Plaintiffs’ computers, servers, and

accounts; loss in the value of Plaintiffs’ trade secrets, confidential business information, and

other intellectual property; and harm to Plaintiffs’ business, in an amount to be proven at trial.

These injuries to Plaintiffs’ business and property were the natural, foreseeable, and intended

result of Defendants’ RICO conspiracy and the acts committed in furtherance thereof.


                                                 62
              Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 63 of 64



       289.     Plaintiffs are entitled to treble damages and attorneys’ fees under 18 U.S.C.

§ 1964(c).


                                     PRAYER FOR RELIEF

       290.     Plaintiffs repeat and re-allege the allegations contained in each and every

preceding paragraph of this Complaint.

       291.     Wherefore, Plaintiffs request that this Court order the following relief against

Defendants:

                (a)    Grant judgment in favor of Plaintiffs and against Defendants as to all

                       Causes of Action;

                (b)    Declare that Defendants’ conduct constitutes violations of the statutes and

                       common law cited herein;

                (c)    Award Plaintiffs an appropriate amount in monetary damages as

                       determined at trial, including but not limited to pre- and post-judgment

                       interest and treble damages under RICO, 18 U.S.C. § 1964 and Cal. Pen.

                       Code § 496;

                (d)    Grant all appropriate injunctive relief against Defendants, disgorgement of

                       unjust riches, constructive trust over Plaintiffs’ trade secrets and other

                       materials, and any other equitable relief deemed appropriate;

                (e)    Award Plaintiffs punitive damages under 18 U.S.C. § 2707, and Cal. Pen.

                       Code § 502, and Plaintiffs’ common-law causes of action, as well as

                       exemplary damages under Cal. Civ. Code § 3426.3, and 18 U.S.C. §

                       1836(b)(3)(C);

                (f)    Award Plaintiffs attorneys’ fees and the costs of bringing this action; and



                                                 63
         Case 1:19-cv-11861 Document 1 Filed 12/27/19 Page 64 of 64



            (g)     Grant Plaintiffs such other relief as is just and appropriate.

                                      JURY DEMAND

     Plaintiffs hereby demand a trial by jury.

                                                  Respectfully Submitted,
                                                  STEPTOE & JOHNSON LLP

                                                  /s/ Filiberto Agusti
                                                  Filiberto Agusti
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  Phone: (202) 429-3000
                                                  Fax: (202) 429-3902
                                                  fagusti@steptoe.com
                                                  Charles Michael
                                                  1114 Avenue of the Americas
                                                  New York, NY 10036
                                                  Phone: (212) 506-3900
                                                  Fax: (202) 506-3950
                                                  cmichael@steptoe.com
                                                  Counsel for Plaintiffs Elliott Broidy and
Dated: December 27, 2019                          Broidy Capital Management LLC




                                                 64
